
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.35


KAISHA BUNKATSU

AND

STOCK PURCHASE AGREEMENT


July 25, 2002

among

       


BAXTER HOLDINGS LIMITED

and

BAXTER LIMITED

and

EDWARDS LIFESCIENCES LIMITED

and

EDWARDS LIFESCIENCES AG

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

    ARTICLE I
DEFINITIONS    
1.1
 
Definitions
 
1
 
 
ARTICLE II
BUNKATSU ASSETS AND BUNKATSU LIABILITIES
 
 
2.1
 
Japanese Edwards Business and Bunkatsu Assets
 
6 2.2   Excluded Assets   7 2.3   Bunkatsu Liabilities   8 2.4   Excluded
Liabilities   9
 
 
ARTICLE III
KAISHA BUNKATSU OF THE JAPANESE EDWARDS BUSINESS
 
 
3.1
 
The Kaisha Bunkatsu Process
 
10 3.2   Kaisha Bunkatsu   10 3.3   Conditions Precedent to Consummation of
Kaisha Bunkatsu   11
 
 
ARTICLE IV
SALE AND PURCHASE OF COMMON STOCK
 
 
4.1
 
Sale and Purchase of Common Stock
 
13 4.2   Closing Date   13 4.3   Conditions Precedent to Closing of Stock
Purchase   13 4.4   Purchase Price Adjustment   14
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
 
5.1
 
Representations and Warranties of BKK and BHL
 
16 5.2   Representations and Warranties of ELL   17 5.3   No Other
Representations or Warranties   17
 
 
ARTICLE VI
COVENANTS
 
 
6.1
 
Operation of Japanese Edwards Business
 
18 6.2   Consents of Third Parties; Governmental Approvals   19 6.3   Transition
Services   19 6.4   Real Estate Matters   20 6.5   Deliveries   20 6.6  
Financial Statements   20 6.7   Collection of Accounts Receivable   20 6.8  
Agreements Relating to ELL and BKK   21 6.9   Non-Assignable Contracts   22 6.10
  Filing of Report on Kaisha Bunkatsu   22 6.11   Approval of Stock Purchase  
22 6.12   Further Assurances   22 6.13   Access   23 6.14   Notice of Changes  
23 6.15   Novation of Bunkatsu Liabilities   23

i

--------------------------------------------------------------------------------


 
 
ARTICLE VII
TERMINATION OF OPTION AGREEMENT AND TK AGREEMENT
 
 
7.1
 
Termination of Option Agreement
 
24 7.2   Termination of the TK Agreement   24
 
 
ARTICLE VIII
TERMINATION OF AGREEMENT
 
 
8.1
 
Termination of Agreement
 
24 8.2   Effect of Termination   25 8.3   Impossibility to consummate the
transactions contemplated hereby   25
 
 
ARTICLE IX
EMPLOYEES AND EMPLOYEE BENEFIT MATTERS
 
 
9.1
 
Employment of Transferred Employees
 
25 9.2   Terminations/Layoff/Severance   26 9.3   Employee Benefit Plans   26
9.4   Transfer of Account Balances and Accrued Benefits   26 9.5   Stock
Purchase Plans   26 9.6   Workers' Compensation   27 9.7   Vacation Pay Policy  
27 9.8   Information to be Provided to BKK and ELL   27 9.9   Transfer of
Employee Files   27 9.10   Employment Solicitation   27
 
 
ARTICLE X
INSURANCE MATTERS
 
 
10.1
 
Insurance Prior to the Bunkatsu Date
 
27 10.2   Ownership of Existing Policies and Programs   28 10.3   Procurement of
Insurance for ELL   28 10.4   Acquisition and Maintenance of ELL's Insurance
Policies and Programs after Bunkatsu Date   28 10.5   ELL Directors' and
Officers' Insurance   28 10.6   Pre-Bunkatsu Date Insurance Claims
Administration   29 10.7   Post-Bunkatsu Date Insurance Claims Administration  
29 10.8   Non-Waiver of Rights to Coverage   30 10.9   Scope of Affected
Policies of Insurance   30
 
 
ARTICLE XI
INDEMNIFICATION
 
 
11.1
 
Indemnification by ELL
 
30 11.2   Indemnification by BKK   31 11.3   Applicability of and Limitation on
Indemnification   31 11.4   Adjustment of Indemnifiable Losses   32 11.5  
Procedures for Indemnification of Third Party Claims   32 11.6   Procedures for
Indemnification of Direct Claims   33 11.7   Remedies Cumulative   34
 
 
ARTICLE XII
DISPUTE RESOLUTION
 
 
12.1
 
General
 
34

ii

--------------------------------------------------------------------------------

12.2   Escalation   34 12.3   Arbitration   34 12.4   Procedures   35 12.5  
Injunctive Relief   35
 
 
ARTICLE XIII
INTELLECTUAL PROPERTY
 
 
13.1
 
Grant of License
 
35 13.2   Use by ELL of Baxter Parties' Trademarks   36
 
 
ARTICLE XIV
GENERAL PROVISIONS
 
 
14.1
 
Notices
 
37 14.2   Successors and Assigns   37 14.3   Access to Records after Closing  
38 14.4   Entire Agreement; Amendments   38 14.5   Interpretation   38 14.6  
Waivers   38 14.7   Expenses   38 14.8   Partial Invalidity   38 14.9  
Execution in Counterparts   39 14.10   Choice of Law and Forum   39 14.11  
Survival of Obligations   39 14.12   Confidentiality   39 14.13   Non-waiver of
Claims   39 14.14   Currency   39

EXHIBITS

A   Description of Japanese Edwards Business B   Description of IV Business C  
Bunkatsu Agreement D   Transition Services Agreement E   Miyazaki Services
Agreement F   Miyazaki Plant Lease Agreement G   Memorandum of Understanding for
Sales Office Arrangements H   Option Termination Agreement I   Agreement on
Surviving Clauses of the Option Agreement J   TK Termination Agreement K  
Baxter World Trade Guaranty


 
 
SCHEDULES
1.1
 
Agreed Accounting Policies and Allocation Methodology 2.1(iv)   Governmental
Permits 2.1(v)   Real Estate Leases     •   Addendum 2.1(v)-A   Individual
Employee Housing and Individual Parking Contracts List 2.1(vi)   Machinery,
Equipment and Personal Property     •   Addendum 2.1(vi)-A   Miyazaki Plant
Assets     •   Addendum 2.1(vi)-B   General & Sales Office Assets     •  
Addendum 2.1(vi)-C   Inventory Product Categories     •   Addendum 2.1(vi)-D  
Assets Leased to Third Parties

iii

--------------------------------------------------------------------------------

    •   Addendum 2.1(vi)-E   TDC Transferred Assets     •   Addendum 2.1(vi)-F  
TSC Transferred Assets 2.1(vii)   Contracts     •   Addendum 2.1(vii)-A  
Exclusive Dealer Contracts     •   Addendum 2.1(vii)-B   Exclusive Non-dealer
Contracts 2.1(xiv)   Transferred Assets 2.3   Facilities 3.1(b)   Third Party
Consents, Approvals and Waivers 4.4(a)(ii)   Opening Balance Sheet 5.1(iv)  
Shared Agreements     •   Addendum 5.1(iv)-A   Allocation of Individual Cars
Subject to GE Fleet and Toyopet Lease Agreements 5.1(v)   Retained Business
Liabilities 5.1(vii)   Pending Orders and Actions 6.1(iii)   Capital Expenditure
Changes 6.4(iii)   Sales Office Plans 9.4   Actuarial Methodology 13.1  
Intellectual Property 14.7   Spinoff Expenses

iv

--------------------------------------------------------------------------------




KAISHA BUNKATSU AND STOCK PURCHASE AGREEMENT


        THIS KAISHA BUNKATSU AND STOCK PURCHASE AGREEMENT (this "Agreement"),
dated as of July 25, 2002, entered into by and among Baxter Limited, a Japanese
kabushiki kaisha ("BKK"); Baxter Holdings Limited, a Japanese yugen kaisha
("BHL"; collectively with BKK, the "Baxter Parties"); Edwards Lifesciences
Limited, a Japanese kabushiki kaisha ("ELL"); and Edwards Lifesciences AG, a
Swiss aktiengesellschaft ("Edwards AG") ("Edwards AG"; collectively with ELL,
the "Edwards Parties").

        WHEREAS, BKK currently conducts all of the business of the
Cardiovascular Group in Japan, as more specifically described in Exhibit A
hereto (the "Japanese Edwards Business");

        WHEREAS, BKK and ELL have entered into that certain Bunkatsu Agreement
(as defined herein) as of July 25, 2002;

        WHEREAS, the parties hereto desire to set out the details necessary or
desirable for the implementation of the transfer of the Japanese Edwards
Business from BKK to ELL in accordance with the Bunkatsu Agreement governed by
the Kaisha Bunkatsu Procedure of the Japanese Commercial Code (as such term is
defined herein); and

        WHEREAS, the parties hereto desire to set out the terms and conditions
for BHL's sale to Edwards AG of certain common stock of ELL issued to BHL in
connection with the Kaisha Bunkatsu of the Japanese Edwards Business.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among the parties as follows:


ARTICLE I
DEFINITIONS


        1.1    Definitions.    

        For all purposes of this Agreement, except as otherwise expressly
provided,

        (a)  the terms defined in this Article 1 have the meanings assigned to
them in this Article 1 and include the plural as well as the singular;

        (b)  all references in this Agreement to designated "Articles,"
"Sections" and other subdivisions are to the designated Articles, Sections and
other subdivisions of the body of this Agreement;

        (c)  pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms;

        (d)  the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; and

        (e)  the use herein of the word "include" or "including", when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as "without limitation" or "but not limited to" or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter;

        (f)    any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement; and

1

--------------------------------------------------------------------------------




        (g)  as used in this Agreement and the Exhibits, Schedules or
certificates delivered pursuant to this Agreement, the following definitions
shall apply:

        "Accounting Firm" means an international accounting firm acceptable to
both BKK and ELL that is not the financial auditor of either BKK or ELL.

        "Action" means any action, claim, suit, arbitration, inquiry, subpoena,
discovery request, proceeding or investigation by or before any court or grand
jury, any Governmental Body or other regulatory or administrative entity, agency
or commission or any arbitration tribunal.

        "Adjustment" has the meaning specified in Section 4.4.

        "Affiliate" means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person.

        "Agreed Accounting Policies and Allocation Methodology" means Japanese
generally accepted accounting principles consistently applied; provided that,
with respect to any matter as to which there is more than one Japanese generally
accepted accounting principle, Agreed Accounting Policies and Allocation
Methodology means the generally accepted accounting principles applied in the
preparation of the March 31, 2000 balance sheet of the Japanese Edwards Business
as attached as Exhibit D to the Option Agreement; provided further that,
notwithstanding the foregoing, Agreed Accounting Policies and Allocation
Methodology shall include the accounting policies and be subject to the
allocation methodology and direct accounts described in Schedule 1.l; and
provided further that, for purposes of the Agreed Accounting Policies and
Allocation Methodology, no known adjustments for items or matters, regardless of
the amount thereof, shall be deemed to be immaterial.

        "Agreed Interest Rate" means, for any date, the sum of (i) the average
rate at which overnight deposits in Yen are offered to prime banks in the Tokyo
interbank market, as determined by reference to a mutually agreed-upon source,
plus (ii) 2.00%.

        "Agreement on Surviving Clauses of the Option Agreement" has the meaning
specified in Section 7.1.

        "Baxter" means Baxter International Inc., a Delaware corporation.

        "Baxter Creditors" means the creditors (saikensha) of BKK to whom notice
is required to be sent in accordance with the Kaisha Bunkatsu Procedure of the
Japanese Commercial Code and applicable laws (including but not limited to all
creditors of the Japanese Edwards Business and the Retained Business).
Notwithstanding the foregoing, any plaintiff involved in any Action relating to
the pending litigation described on Schedule 5.1(viii) shall be excluded from
the definition of "Baxter Creditors", at the risk of BKK, due to BKK's decision
to not send individual notices of the Kaisha Bunkatsu to such plaintiffs but to
instead receive a written agreement from a representative of such plaintiffs to
the effect that the plaintiffs will not claim invalidity of the Kaisha Bunkatsu
due to the non-delivery by BKK of such notices, in an effort to protect the
level of privacy granted to such plaintiffs in connection with the ensuing
litigation. The preceding sentence shall in no way be interpreted as an
agreement or acknowledgement by any Edwards Party that BKK's chosen method of
notifying such plaintiffs satisfies the prescribed requirements for notification
of creditors as provided by the Kaisha Bunkatsu Procedure of the Japanese
Commercial Code.

        "Baxter Insurance Policies" has the meaning specified in Section 10.2.

        "Baxter Marks" has the meaning specified in Section 13.2.

        "Baxter Plans" has the meaning specified in Section 9.3.

        "Baxter World Trade Guaranty" has the meaning specified in Section 3.3.

2

--------------------------------------------------------------------------------




        "BHL" has the meaning specified in the first paragraph of this
Agreement.

        "BKK" has the meaning specified in the first paragraph of this
Agreement.

        "BKK Employee" means any employee of BKK who is not an employee of the
Japanese Edwards Business or a Transferred Employee.

        "BKK Group Member" means BKK and its Affiliates and their respective
successors, assigns, directors, officers, employees and agents.

        "BKK Pension Plan" has the meaning specified in Section 9.4.

        "Bunkatsu Agreement" means the bunkatsu agreement (bunkatsu keiyakusho)
having been entered into by and between BKK and ELL as attached hereto as
Exhibit C.

        "Bunkatsu Assets" has the meaning specified in Section 2.1.

        "Bunkatsu Date" means October 1, 2002, or such other business day agreed
to in writing by BKK and ELL as the date on which the Kaisha Bunkatsu is to
occur.

        "Bunkatsu Liabilities" has the meaning specified in Section 2.3.

        "Closing" has the meaning specified in Section 4.2.

        "Closing Agreed Adjustments" has the meaning specified in
Section 4.4(b)(iv).

        "Closing Date" has the meaning specified in Section 4.2.

        "Closing Date Balance Sheet" means the balance sheet established
pursuant to the provisions of Section 4.4(b)(iii).

        "Closing Date Net Worth" has the meaning specified in Section 4.4(b)(i).

        "Common Stock" has the meaning specified in Section 3.2(c)d.

        "Contracts" means any and all contracts, agreements, arrangements,
leases (other than Real Estate Leases), manufacturers' warranties, memoranda,
understandings and offers open for acceptance of any nature, whether written or
oral.

        "Edwards AG" has the meaning specified in the first paragraph of this
Agreement.

        "Edwards Creditors" means the creditors (saikensha) of ELL to whom
notice is required to be sent in accordance with the Kaisha Bunkatsu Procedure
of the Japanese Commercial Code and applicable law.

        "Edwards Plans" has the meaning specified in Section 9.3(b).

        "Edwards Products" means the products referred to in Exhibit A together
with any additional products manufactured, imported or distributed by the
Japanese Edwards Business.

        "Edwards YK" means Edwards Lifesciences Finance Limited, a Japanese
yugen kaisha.

        "ELL" has the meaning specified in the first paragraph of this
Agreement.

        "ELL Group Member" means ELL and its Affiliates and their respective
successors, assigns, directors, officers, employees and agents.

        "ELL Pension Plan" has the meaning specified in Section 9.3(b).

        "Encumbrance" means any lien, claim, charge, security interest,
mortgage, pledge, easement, conditional sale or other title retention agreement,
defect in title, covenant or other restriction of any kind.

3

--------------------------------------------------------------------------------




        "EPF" has the meaning specified in Section 9.3(b).

        "Escalation Notice" has the meaning specified in Section 12.2.

        "Excluded Assets" has the meaning specified in Section 2.2.

        "Excluded Liabilities" has the meaning specified in Section 2.4.

        "Expense" means any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including, without
limitation, court filing fees, court costs, arbitration fees or costs, witness
fees, and reasonable fees and disbursements of legal counsel, investigators,
expert witnesses, consultants, accountants and other professionals).

        "Governmental Body" means any Japanese, national, foreign, federal,
state, local or other governmental authority or regulatory body.

        "Governmental Permits" means all licenses, franchises, permits,
privileges, immunities, approvals and other authorizations from a Governmental
Body.

        "Headquarter Building" means the office building located at 4,
Rokubancho, Chiyoda-ku, Tokyo 102-8469.

        "Indemnified Party" shall have the meaning specified in Section 11.4.

        "Indemnifying Party" shall have the meaning specified in Section 11.4.

        "Indemnity Payment" shall have the meaning specified in Section 11.4.

        "Insurance Amount" has the meaning specified in Section 10.5.

        "Insurance Charges" has the meaning specified in Section 10.7.

        "Intellectual Property" means (a) copyrights, both registered and
unregistered, along with the registrations and applications to register any such
copyrights, (b) patents and applications for patents, including any
continuations, continuations-in-part, re-examinations, patents by addition,
supplemental protection certificates, patent term extensions, divisions,
renewals, reissues and extensions thereof, (c) trademarks, service marks, trade
names and service names, whether registered or unregistered, including all
common law rights in and all goodwill associated with the foregoing, and all
registrations and pending applications to register the foregoing, (d) business
and non-technical information, (e) non-patented or non-patentable technical
information, inventions, processes and formulations, and (f) discoveries, trade
secrets, know-how and technical data.

        "IV Business" has the meaning specified in Exhibit B hereto.

        "Japan Distribution Agreement" means the Japan Distribution Agreement
dated as of April 1, 2000 between BKK and Edwards Lifesciences LLC.

        "Japanese Edwards Business" has the meaning specified in the first
recital of this Agreement and shall include all activities conducted by BKK
pursuant to the Japan Distribution Agreement.

        "Kaisha Bunkatsu" means the kaisha bunkatsu of the Japanese Edwards
Business to be carried out in accordance with the Bunkatsu Agreement, this
Agreement and the Kaisha Bunkatsu Procedure of the Japanese Commercial Code.

        "Kaisha Bunkatsu Procedure of the Japanese Commercial Code" means the
provisions of the Commercial Code of Japan (Chapter 2.4 Section 6.3, Articles
374-16 through 374-31) governing the kaisha bunkatsu process and any rules and
regulations promulgated in connection thereof.

4

--------------------------------------------------------------------------------




        "Liability" means any and all debts, liabilities and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising (unless otherwise
specified in this Agreement), including all costs and expenses relating thereto,
and including, without limitation, those debts, liabilities and obligations
arising under any law, rule, regulation, Action, threatened Action, order or
consent decree of any Governmental Body or any award of any arbitrator of any
kind, and those arising under any contract, commitment or undertaking.

        "License" has the meaning specified in Section 13.1(a).

        "Licensed Intellectual Property" has the meaning specified in
Section 13.1(a).

        "Loss" means any and all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, expenses,
deficiencies or other charges.

        "Miyazaki Plant Lease Agreement" has the meaning specified in
Section 6.4(i).

        "Miyazaki Services Agreement" has the meaning specified in Section 6.3.

        "New Edwards Business Employee" means any Transferred Employee who was
not an employee of the Japanese Edwards Business prior to the Kaisha Bunkatsu.

        "Option Agreement" means that certain Option Agreement dated March 31,
2000 between BKK and ELL.

        "Option Termination Agreement" has the meaning specified in Section 7.1.

        "Order" means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or any arbitrator.

        "Permitted Encumbrances" means (a) liens for taxes and other
governmental charges and assessments which are not yet due and payable,
(b) liens of landlords and liens of carriers, warehousemen, mechanics and
materialmen and other like liens arising in the ordinary course of business for
sums not yet due and payable and (c) other liens or imperfections on property
which are not material in amount or do not materially detract from the value or
materially impair the existing use of the property affected by such lien or
imperfection.

        "Person" means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, any other entity or Governmental Body.

        "Pre-Bunkatsu Date Claims Administration" has the meaning specified in
Section 10.6.

        "Preliminary Closing Date Balance Sheet" has the meaning specified in
Section 4.4(b)(ii).

        "Purchase Price" has the meaning specified in Section 4.1.

        "Real Estate Leases" has the meaning specified in Section 2.1(v).

        "Retained Business" means all businesses of BKK other than the Japanese
Edwards Business.

        "Shared Agreements" has the meaning specified in Section 6.8.

        "Software" means computer software programs and software systems,
including, without limitation, all databases, compilations, tool sets,
compilers, higher level or "proprietary" languages, related documentation and
materials, whether in source code, object code or human readable form.

        "Stock Purchase" has the meaning specified in Section 4.1.

5

--------------------------------------------------------------------------------




        "Subsidiary" means, when used with reference to any Person, any
corporation or other organization whether incorporated or unincorporated of
which at least a majority of the securities or interests having by the terms
thereof ordinary voting power to elect at least a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization which is directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries; provided, however, that no Person
that is not directly or indirectly wholly-owned by any other Person shall be a
Subsidiary of such other Person unless such other Person controls, or has the
right, power or ability to control, that Person.

        "Tax" means any net income, alternative or add-on minimum, gross income,
gross receipts, consumption, property, sales, use, transfer, gains, license,
excise, employment, payroll, withholding or minimum tax, or any other tax
custom, duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Body.

        "Third Party Claim" has the meaning specified in Section 11.5.

        "TK Agreement" means the Tokumei Kumiai Agreement dated April 1, 2000,
between BKK and Edwards YK, including any and all amendments thereto.

        "TK Termination Agreement" has the meaning specified in Section 7.2.

        "Tokumei Kumiai Capital Contribution" means the Capital Contribution as
defined in the TK Agreement.

        "Tokyo Distribution Center" means the distribution center located at the
Daito Corporation Ohi Butsuryu Center, 4-8-10 Tokai, Ota-ku, Tokyo, Japan.

        "Transferred Accrued Benefits" has the meaning specified in Section 9.4.

        "Transferred Employees" means the employees being transferred to ELL on
the Bunkatsu Date as identified on the list specified in Section 9.1, and any
other employees agreed upon in writing by and between BKK and ELL, after the
date hereof, to be transferred to ELL.

        "Transition Services Agreement" has the meaning specified in
Section 6.3.

        "TSC Employee" means any employee working at the technical service
center of the Tokyo Distribution Center or the technical service center of any
sales office who became an employee of the Japanese Edwards Business as of
June 1, 2002 and is included as a Transferred Employee.


ARTICLE II
BUNKATSU ASSETS AND BUNKATSU LIABILITIES


        2.1    Japanese Edwards Business and Bunkatsu Assets.    Upon the terms
and subject to the conditions of this Agreement and the Bunkatsu Agreement, and
in accordance with the terms of the Kaisha Bunkatsu Procedure of the Japan
Commercial Code, on the Bunkatsu Date, BKK shall transfer, assign, convey and
deliver to ELL, on a going concern basis, all of BKK's right, title and interest
in and under the Japanese Edwards Business and all of the assets and properties
of BKK of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, relating exclusively to the Japanese Edwards Business as
the same shall exist on the Bunkatsu Date (collectively, the "Bunkatsu Assets"),
including, without limitation, all right, title and interest of BKK in, to and
under:

          (i)  all notes, accounts and other receivables generated by the
Japanese Edwards Business;

        (ii)  all prepayments (including security deposits) relating exclusively
to the Japanese Edwards Business;

6

--------------------------------------------------------------------------------




        (iii)  all raw materials, supplies, works-in-process, spare parts and
other materials relating exclusively to the Japanese Edwards Business, other
than items of inventory relating to products to be supplied by BKK to ELL, if
any, after the Bunkatsu Date under a Transition Services Agreement entered into
pursuant to Section 6.3;

        (iv)  all Governmental Permits, including but not limited to all product
registrations (shonin), that relate exclusively to the Japanese Edwards
Business, as listed or described in Schedule 2.1(iv), excluding business
licenses (kyoka);

        (v)  the real estate leases and leasehold improvements that relate
exclusively to the Japanese Edwards Business as listed or described in
Schedule 2.1(v) (the "Real Estate Leases");

        (vi)  all machinery, equipment, vehicles, furniture and other personal
property that relate exclusively to the Japanese Edwards Business, as listed or
described in Schedule 2.1(vi);

      (vii)  all Contracts that relate exclusively to the Japanese Edwards
Business, including, but not limited to, the Contracts listed or described in
Schedule 2.1(vii);

      (viii)  all trade secrets and other proprietary or confidential
information used exclusively in connection with the Japanese Edwards Business;

        (ix)  all (x) Software that relates exclusively to the Japanese Edwards
Business, (y) PC-based Software located on hardware included in the assets of
the Japanese Edwards Business and (z) Contracts related to the aforementioned
Software;

        (x)  all of BKK's rights, claims or causes of action against third
parties relating exclusively to the Japanese Edwards Business;

        (xi)  all books and records (including all data and other information
stored on discs, tapes or other media) of BKK relating exclusively to the
Japanese Edwards Business, including but not limited to all such books and
records stored at the Nittsu document facility; provided, that, all books and
records required to be maintained by BKK under the Kaisha Bunkatsu Procedure of
the Japanese Commercial Code or other provisions of Japanese law shall be
maintained by BKK and copies of any such documents shall be included in Bunkatsu
Assets and transferred to ELL in accordance with the terms and provisions
contained herein;

      (xii)  all office supplies, production supplies, purchase orders, forms,
labels, shipping material, art work, catalogues, sales brochures, operating
manuals and advertising and promotional material and all other printed or
written material that relate exclusively to the Japanese Edwards Business;

      (xiii)  BKK's interest in and to all telephone, telex and facsimile
numbers, domain names and other directory listings utilized exclusively in
connection with the Japanese Edwards Business;

      (xiv)  the Transferred Accrued Benefits, as defined in Section 9.4; and

      (xv)  all other assets, tangible or intangible, including all goodwill and
all deposits or other security from customers of the Japanese Edwards Business,
that are exclusive to the operations of, or otherwise relate exclusively to, the
Japanese Edwards Business, including but not limited to those assets listed on
Schedule 2.1(xiv); provided, however, that the Japanese Edwards Business shall
not include any assets listed in Schedules 2.1(iv), 2.1(v), 2.1(vi) or 2.1(vii)
that are disposed of or converted into cash after the date hereof.

        2.2    Excluded Assets.    Notwithstanding the provisions of
Section 2.1, the Japanese Edwards Business shall not include the following (the
"Excluded Assets"):

          (i)  all cash, bank deposits and cash equivalents, except for (i) all
deposits or other security from customers of the Japanese Edwards Business,
(ii) deposits securing bonds, letters of credit,

7

--------------------------------------------------------------------------------

leases and all other obligations related exclusively to the Japanese Edwards
Business and (iii) petty cash and impressed funds related exclusively to the
Japanese Edwards Business;

        (ii)  the name "Baxter" or any related or similar trade names,
trademarks, service marks or logos to the extent the same incorporate the name
"Baxter" or any variation thereof; provided, however, that ELL shall have the
right to the Baxter Marks on the labels of Edwards Products as provided in
Section 13.2 herein;

        (iii)  BKK's rights, claims or causes of action against third parties
relating to the Japanese Edwards Business which may arise in connection with the
discharge by BKK of the Excluded Liabilities;

        (iv)  all contracts of insurance;

        (v)  all corporate minute books, stock transfer books, the corporate
seal and all hanko of BKK;

        (vi)  any right, title or interest of BKK in any tax refund, credit or
benefit (including any income with respect thereto) relating to the operations
of the Japanese Edwards Business prior to the Bunkatsu Date;

      (vii)  all assets relating to all employee benefit plans of BKK, other
than the Transferred Accrued Benefits and as provided in Article IX;

      (viii)  all real estate owned or leased by BKK at its Miyazaki plant and
all leasehold improvements thereon; except as otherwise provided in that certain
Miyazaki Plant Lease Agreement to be entered into between ELL and BKK in
accordance with Section 6.4 hereof;

        (ix)  the IV Business;

        (x)  all business licenses, including import licenses and manufacturing
licenses under the Pharmaceutical Affairs Law of Japan;

        (xi)  this Agreement, Transition Services Agreement, Miyazaki Services
Agreement, TK Termination Agreement, Option Termination Agreement, Agreement on
Surviving Clauses, Bunkatsu Agreement, Miyazaki Plant Lease Agreement, any
Memorandum of Understanding entered into in connection with Section 6.4(iii)
herein and any other agreement entered into by and between BKK and ELL (with BKK
and ELL being the only parties to any such agreement) in connection with the
transactions contemplated hereby; and

      (xii)  all other assets, properties and rights of BKK not used exclusively
in the conduct of the Japanese Edwards Business and not specifically included in
the Bunkatsu Assets or Bunkatsu Agreement.

        2.3    Bunkatsu Liabilities.    On the Bunkatsu Date, ELL shall assume
and agree to discharge, in accordance with their respective terms and subject to
the respective conditions thereof, all contractual and other Liabilities of BKK
arising out of or related to the Japanese Edwards Business, and/or any of the
past or present facilities of BKK during the period any such facilities were
used primarily in connection with the Japanese Edwards Business, as such
facilities and specified time periods are set forth on Schedule 2.3 attached
hereto, including, without limitation:

          (i)  All Liabilities in respect of Taxes except (i) income Taxes
arising from the operation of the Japanese Edwards Business prior to the
Bunkatsu Date; and (ii) Taxes arising in connection with any income or capital
gains recognized by any Baxter Party in connection with the Kaisha Bunkatsu, or
sale of Common Stock;

        (ii)  All accounts payable and accrued liabilities of the Japanese
Edwards Business;

8

--------------------------------------------------------------------------------




        (iii)  All Liabilities of BKK under the Contracts and Real Estate Leases
included in the Bunkatsu Assets;

        (iv)  Liabilities of BKK under the TK Agreement as provided by the TK
Termination Agreement;

        (v)  All warranty, performance and similar obligations entered into or
made prior to the Bunkatsu Date with respect to the products or services of the
Japanese Edwards Business;

        (vi)  All Liabilities related to any and all Actions asserting a
violation of any law, rule or regulation related to or arising out of the
operations of the Japanese Edwards Business, whether before or after the
Bunkatsu Date;

      (vii)  All Liabilities arising under any laws regarding the management,
control and clean-up of hazardous materials (including off-site waste disposal
liabilities) relating to or arising out of the operations of the Japanese
Edwards Business, whether before or after the Bunkatsu Date, excluding any such
Liabilities incurred in connection with facilities which were used primarily in
connection with BKK's business other than the Japanese Edwards Business;

      (viii)  All Liabilities in connection with workers' compensation claims of
past, current or prospective employees of the Japanese Edwards Business, whether
incurred prior to, on or after the Bunkatsu Date;

        (ix)  All Liabilities relating to severance or termination of any
Transferred Employees whether before or after the Bunkatsu Date;

        (x)  All BKK Pension Plan Liabilities associated with the Transferred
Employees; and

        (xi)  All other Liabilities relating exclusively to the Japanese Edwards
Business, whether existing on the Bunkatsu Date or arising at any time or from
time to time after the Bunkatsu Date, and whether based on circumstances, events
or actions arising before or after the Bunkatsu Date, whether or not such
Liabilities shall have been disclosed herein, and whether or not reflected on
the books and records of BKK; provided, however, that nothing contained in this
Section 2.3 is intended to modify the terms of the TK Agreement.

All of the foregoing liabilities and obligations to be assumed by ELL hereunder
(excluding any Excluded Liabilities) are referred to herein as the "Bunkatsu
Liabilities."

        2.4    Excluded Liabilities.    ELL shall not assume or be obligated to
pay, perform or otherwise discharge any Liability of BKK not expressly assumed
by ELL pursuant to Section 2.3 (all such liabilities and obligations not being
assumed being herein called the "Excluded Liabilities") and, notwithstanding
anything to the contrary in Section 2.3, none of the following shall be Bunkatsu
Liabilities for purposes of this Agreement:

          (i)  any Liabilities in respect of (i) income Taxes arising from the
operation of the Japanese Edwards Business prior to the Bunkatsu Date; and
(ii) Taxes arising in connection with any income or capital gains recognized by
any Baxter Party in connection with the Kaisha Bunkatsu and sale of Common
Stock;

        (ii)  any Liabilities, including but not limited to any Liabilities
resulting from product liability claims or any other claims relating to the
Retained Business, whether existing on the Bunkatsu Date or arising at any time
or from time to time after the Bunkatsu Date, and whether based on
circumstances, events or actions arising before or after the Bunkatsu Date,
whether or not such Liabilities shall have been disclosed herein, and whether or
not reflected on the books and records of BKK;

9

--------------------------------------------------------------------------------




        (iii)  any Liabilities incurred as a result of any breach by BKK of any
of its obligations hereunder, including but not limited to any Liabilities
resulting from a failure to properly adhere to the requirements of the Kaisha
Bunkatsu Procedure of the Japan Commercial Code and any Liabilities incurred as
a result of failing to effectuate the Kaisha Bunkatsu on the Bunkatsu Date in
accordance with the terms and conditions hereof and under the Bunkatsu Agreement
(other than Liabilities caused by the action or inaction of ELL or any other
Edwards Party); and

        (iv)  any other Liabilities or obligations in respect of any Excluded
Assets; provided, however, that nothing contained in this Section 2.4 is
intended to modify the terms of the TK Agreement.


ARTICLE III
KAISHA BUNKATSU OF THE JAPANESE EDWARDS BUSINESS


        3.1    The Kaisha Bunkatsu Process.    

        (a)    General Commitment.    The Baxter Parties, on the one hand, and
the Edwards Parties, on the other, hereby agree to take, or cause to be taken,
any and all actions necessary to effect the transfer to ELL all of the right,
title and interest in the Bunkatsu Assets, Bunkatsu Liabilities and Japanese
Edwards Business, in accordance with the process set forth in this Article III.

        (b)    Securing of Government and Third Party Permits and
Consents.    ELL and BKK shall use commercially reasonable efforts in order to
obtain for ELL on or prior to the Bunkatsu Date, all Governmental Permits,
including, but not limited to, approvals for transfers of all product
registrations (shonin), listed in Schedule 2.1(iv), business licenses (kyoka)
and all consents, approvals and waivers of any third party necessary in
connection with the Kaisha Bunkatsu, listed in Schedule 3.1(b), in accordance
with Section 3.2. ELL and BKK shall use their commercially reasonable efforts in
order to obtain all Governmental Permits, consents, approvals and waivers of any
third party, if any, necessary in connection with the purchase and sale of the
Common Stock in accordance with Section 3.2(c).

        3.2    Kaisha Bunkatsu.    BKK shall transfer and assign to ELL the
Bunkatsu Assets and Bunkatsu Liabilities of the Japanese Edwards Business by way
of a Kaisha Bunkatsu in accordance with the terms and conditions herein.

        (a)    Compliance with Kaisha Bunkatsu Procedures.    In implementing
such transfer and assignment, the parties hereto shall comply with the
requirements of the Kaisha Bunkatsu Procedure of the Japanese Commercial Code
and other applicable laws in connection with effectuating a valid Kaisha
Bunkatsu. Such actions shall include but not be limited to:

          (i)  preparing and finalizing the Bunkatsu Agreement and all related
agreements, documents and certificates related to the Bunkatsu Agreement in
accordance with the time schedule agreed upon by the parties;

        (ii)  providing all employees to whom notice is required to be sent
under the Kaisha Bunkatsu Procedure of the Japanese Commercial Code with
adequate notice and consultation, as such notice and consultation methods shall
be notified in advance to ELL;

        (iii)  holding all necessary shareholder and director meetings;

        (iv)  delivering proper notices by BKK to the Baxter Creditors and by
ELL to the Edwards Creditors (each of BKK and ELL shall have the right to
inspect the other party's list of creditors and form and substance of notices to
be sent prior to delivery of any such notices);

        (v)  making available those documents as required by the Kaisha Bunkatsu
Procedure of the Japanese Commercial Code in the respective head offices of ELL
and BKK;

10

--------------------------------------------------------------------------------




        (vi)  settling all claims of creditors and employees brought under the
Kaisha Bunkatsu Procedure of the Japanese Commercial Code in accordance with the
requirements of the Kaisha Bunkatsu Procedure of the Japanese Commercial Code;
provided, that, no claims of creditors or employees against the Japanese Edwards
Business shall be settled by BKK without the prior written consent of ELL, which
consent shall not be unreasonably withheld;

      (vii)  using commercially reasonable efforts to obtain all Governmental
Permits listed in Schedule 2.1(iv), and all consents, approvals and waivers of
third parties, listed in Schedule 3.1(b); and

      (viii)  taking all other steps necessary or advisable in accordance with
the requirements of the Kaisha Bunkatsu Procedure of the Japanese Commercial
Code, Japanese labor laws and other applicable law, including but not limited to
filing all necessary documents with the Legal Affairs Bureau on the Bunkatsu
Date or the day after the Bunkatsu Date, if necessary, to properly register the
Kaisha Bunkatsu.

        (b)    Bunkatsu Date.    The Kaisha Bunkatsu shall occur on the Bunkatsu
Date, provided that the conditions set forth below in Section 3.3 have been
satisfied or waived in writing.

        (c)    Issuance of Common Stock to BHL.    ELL shall issue 1,403,419
shares of its common stock (the "Common Stock") to BHL on the Bunkatsu Date.
Concurrently with the issuance of the Common Stock: (i) ELL shall deliver to BHL
certificates evidencing the Common Stock in a form to effect a legally valid
transfer; (ii) BHL shall deliver to ELL a written receipt for the share
certificates delivered by ELL; and (iii) ELL shall record BHL as a shareholder
in the shareholder registry (kabunushi meibo) of ELL.

        3.3    Conditions Precedent to Consummation of Kaisha Bunkatsu.    The
Kaisha Bunkatsu shall not be consummated unless the following conditions are
met:

        (a)    Conditions to Obligations of ELL.    The obligations of ELL to
effect the Kaisha Bunkatsu shall be subject to the following conditions, except
to the extent waived in writing by ELL:

          (i)  Each of the representations and warranties of BKK and BHL
contained in this Agreement (A) which are qualified by materiality shall be true
and (B) which are not qualified by materiality shall be true in all material
respects, in each case when made and as of the Bunkatsu Date, with the same
effect as though such representations and warranties had been made on and as of
the Bunkatsu Date (except representations and warranties that are made as of a
specific date need be true or true in all material respects, as the case may be,
only as of such date);

        (ii)  Each of the covenants and agreements of BKK and BHL in this
Agreement and the Schedules hereto to be performed on or prior to the Bunkatsu
Date (A) which are qualified by materiality, shall have been duly performed and
(B) which are not qualified by materiality, shall have been duly performed in
all material respects;

        (iii)  Each applicable Baxter Party shall have taken all actions
required to be taken by it to effect the Kaisha Bunkatsu in accordance with the
Kaisha Bunkatsu Procedure of the Japanese Commercial Code and as set forth in
the Bunkatsu Agreement and applicable law;

        (iv)  There has not been any material adverse change in the condition
(financial or otherwise), assets, liabilities or business of the Japanese
Edwards Business through the Bunkatsu Date; provided that general economic
changes and/or changes affecting generally an industry in which the Japanese
Edwards Business operates shall not be deemed to result in a material adverse
change for purposes hereof unless any such change or changes disproportionately
affect the Japanese Edwards Business;

11

--------------------------------------------------------------------------------




        (v)  The TK Termination Agreement is duly executed and delivered by BKK
and the Tokumei Kumiai Capital Contribution referred to in Section 7.2 is
returned to Edwards YK or an Affiliate thereof;

        (vi)  The Option Termination Agreement and Agreement on Surviving
Clauses of the Option Agreement are duly executed and delivered by BKK;

      (vii)  BKK shall have taken the actions required by it to file the
necessary joint notice application regarding the Kaisha Bunkatsu with the Fair
Trade Commission of Japan and the prescribed waiting period shall have elapsed;

      (viii)  There are no material statutory, regulatory or judicial
prohibitions to the consummation of the transactions contemplated hereby;

        (ix)  The transfer of all material Japanese import approvals and product
registrations (shonin) for the Edwards Products from BKK to ELL shall have been
completed; and

        (x)  Baxter World Trade Corporation, a Delaware corporation, shall have
executed and delivered a guaranty (the "Baxter World Trade Guaranty") in form
and substance substantially as set forth in Exhibit K.

Notwithstanding anything to the contrary contained herein, the obligations of
ELL to effect the Kaisha Bunkatsu shall not be subject to any action or inaction
taken by BKK in connection with delivery or non-delivery of notice of the Kaisha
Bunkatsu to any plaintiff involved in any Action relating to the pending
litigation described on Schedule 5.1(vii), including any refusal by BKK to
provide information to any Edwards Party with respect to BKK's actions in
connection thereto. For the avoidance of doubt, the parties agree that nothing
contained in the preceding sentence shall effect the indemnity obligations of
BKK and BHL in Section 11.2(e) herein.

        (b)    Conditions to Obligations of BKK.    The obligations of BKK to
effect the Kaisha Bunkatsu shall be subject to the following conditions, except
to the extent waived in writing by BKK:

          (i)  Each of the representations and warranties of ELL and Edwards AG
contained in this Agreement (A) which are qualified by materiality, shall be
true and (B) which are not qualified by materiality, shall be true in all
material respects when made and as of the Bunkatsu Date, with the same effect as
though such representations and warranties had been made on and as of the
Bunkatsu Date (except representations and warranties that are made as of a
specific date need be true or true in all material respects, as the case may be,
only as of such date);

        (ii)  Each of the covenants and agreements of ELL and Edwards AG in this
Agreement and the Schedules hereto to be performed on or prior to the Bunkatsu
Date (A) which are qualified by materiality, shall have been duly performed and
(B) which are not qualified by materiality, shall have been duly performed in
all material respects;

        (iii)  Each applicable Edwards Party shall have taken all material
actions required to be taken by it to effect the Kaisha Bunkatsu in accordance
with the Bunkatsu Procedure of the Japanese Commercial Code and as set forth in
the Bunkatsu Agreement and applicable law;

        (iv)  The TK Termination Agreement is duly executed and delivered by
Edwards YK;

        (v)  The Option Termination Agreement and Agreement on Surviving Clauses
of the Option Agreement are duly executed and delivered by ELL;

12

--------------------------------------------------------------------------------






        (vi)  ELL shall have taken the actions required by it to file the
necessary joint notice application regarding the Kaisha Bunkatsu with the Fair
Trade Commission of Japan and the prescribed waiting period shall have elapsed;

      (vii)  There are no material statutory, regulatory or judicial
prohibitions to the consummation of the transactions contemplated hereby; and

      (viii)  The transfer of all material Japanese import approvals and product
registrations (shonin) for the Edwards Products from BKK to ELL shall have been
completed.


ARTICLE IV
SALE AND PURCHASE OF COMMON STOCK


        4.1    Sale and Purchase of Common Stock.    As soon as possible
following completion of the Kaisha Bunkatsu, BHL shall sell to Edwards AG and
Edwards AG shall purchase from BHL the Common Stock (the "Stock Purchase"). As
consideration for the Common Stock, Edwards AG shall pay to BHL an aggregate
amount equal to 16,500,000,000 Japanese Yen (the "Purchase Price"), by wire
transfer of immediately available funds to such bank account of BHL as BHL shall
designate in writing to Edwards AG at least two days prior to the Closing.

        4.2    Closing Date.    The closing of the Stock Purchase (the
"Closing") shall be consummated on the Bunkatsu Date or as soon as possible
thereafter upon the satisfaction or waiver of the conditions set forth in
Section 4.3. The time and date on which the Closing is actually held are
referred to herein as the "Closing Date." On the Closing Date: (i) Edwards AG
shall remit the Purchase Price in accordance with Section 4.1; (ii) BHL shall
deliver to Edwards AG a written receipt for the Purchase Price; (iii) BHL shall
deliver the Common Stock to Edwards AG by delivering certificates evidencing the
Common Stock to Edwards AG and properly endorsing the certificates for transfer
to Edwards AG or its nominee and otherwise in a form to effect a legally valid
transfer; (iv) Edwards AG shall deliver to BHL a written receipt for the share
certificates delivered by Edwards AG; and (v) ELL shall record Edwards AG as a
shareholder in the shareholder registry (kabunushi meibo) of ELL.

        4.3    Conditions Precedent to Closing of Stock Purchase.    The Closing
of the Stock Purchase shall not be consummated unless the following conditions
are met:

        (a)    Conditions to Obligations of Edwards AG.    The obligations of
Edwards AG to effect the Stock Purchase shall be subject to the following
conditions, except to the extent waived in writing by ELL:

          (i)  Each of the representations and warranties of BKK and BHL
contained in this Agreement (A) which are qualified by materiality shall be true
and (B) which are not qualified by materiality shall be true in all material
respects, in each case when made and as of the Closing Date, with the same
effect as though such representations and warranties had been made on and as of
the Closing Date (except representations and warranties that are made as of a
specific date need be true or true in all material respects, as the case may be,
only as of such date);

        (ii)  Each of the covenants and agreements of BKK and BHL in this
Agreement and the Schedules hereto to be performed on or prior to the Closing
Date (A) which are qualified by materiality, shall have been duly performed and
(B) which are not qualified by materiality, shall have been duly performed in
all material respects;

        (iii)  Each applicable Baxter Party shall have taken all actions
required to be taken by it to effect the Stock Purchase in accordance with this
Agreement and applicable law;

        (iv)  There has not been any material adverse change in the condition
(financial or otherwise), assets, liabilities or business of the Japanese
Edwards Business through the

13

--------------------------------------------------------------------------------




Bunkatsu Date; provided that general economic changes and/or changes affecting
generally an industry in which the Japanese Edwards Business operates shall not
be deemed to result in a material adverse change for purposes hereof unless any
such change or changes disproportionately affect the Japanese Edwards Business;
and

        (v)  the Kaisha Bunkatsu shall have been duly completed on the Bunkatsu
Date in accordance with the terms and conditions provided hereunder.

        Notwithstanding anything to the contrary contained herein, the
obligations of ELL to effect the Stock Purchase shall not be subject to any
action or inaction taken by BKK in connection with delivery or non-delivery of
notice of the Kaisha Bunkatsu to any plaintiff involved in any Action relating
to the pending litigation described on Schedule 5.1(vii); including any refusal
by BKK to provide information to any Edwards Party with respect to BKK's actions
in connection thereto. For the avoidance of doubt, the parties agree that
nothing contained in the preceding sentence shall effect the indemnity
obligations of BKK and BHL in Section 11.2(e) herein.

        (b)    Conditions to Obligations of BHL.    The obligations of BHL to
effect the Stock Purchase shall be subject to the following conditions, except
to the extent waived in writing by BHL:

          (i)  Each of the representations and warranties of ELL and Edwards AG
contained in this Agreement (A) which are qualified by materiality, shall be
true and (B) which are not qualified by materiality, shall be true in all
material respects when made and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except representations and warranties that are made as of a
specific date need be true or true in all material respects, as the case may be,
only as of such date);

        (ii)  Each of the covenants and agreements of ELL and Edwards AG in this
Agreement and the Schedules hereto to be performed on or prior to the Closing
Date (A) which are qualified by materiality, shall have been duly performed and
(B) which are not qualified by materiality, shall have been duly performed in
all material respects;

        (iii)  Each applicable Edwards Party shall have taken all material
actions required to be taken by it to effect the Stock Purchase in accordance
with this Agreement and applicable law; and

        (iv)  The Kaisha Bunkatsu shall have been duly completed on the Bunkatsu
Date in accordance with the terms and conditions provided hereunder.

        4.4    Purchase Price Adjustment.    An adjustment to the Purchase Price
(the "Adjustment") equal to (i) the Closing Date Net Worth (as defined below)
minus (ii) the Opening Date Net Worth (as defined below) shall be paid by the
parties in accordance with the following terms and conditions:

        (a)    Opening Net Worth.    

          (i)  The term "Opening Net Worth" shall mean (x) the sum of all assets
reflected in the Opening Balance Sheet minus (y) the sum of all liabilities
reflected in the Opening Balance Sheet, except for (i) accrued vacation and
(ii) Miyazaki buildings and leasehold improvements.

        (ii)  For purposes of this Agreement, the "Opening Balance Sheet" shall
mean that certain Balance Sheet attached hereto as Schedule 4.4(a)(ii). The
Baxter Parties and Edwards Parties hereby acknowledge that the Edwards Parties
are currently disputing the exclusion of certain securitized accounts receivable
from the Opening Balance Sheet as calculated under the Option Agreement. The
Baxter Parties and Edwards Parties agree to resolve that dispute outside of this
Agreement. Each of the Baxter Parties and Edwards Parties hereby acknowledges
that the use of the Opening Balance Sheet to determine the Adjustment in this
Agreement shall not, in any way, be construed as an admission of any kind, or as

14

--------------------------------------------------------------------------------




compromising or otherwise affecting the position of any Edwards Party in such
dispute, or preclude any Edwards Party from continuing to assert all of its
objections to said exclusion of securitized accounts receivable in any other
forum. Nothing in this paragraph shall be deemed an admission or otherwise
prejudice the Baxter Parties in the resolution of such dispute to be resolved
outside of this Agreement.

        (b)    Closing Date Net Worth.    

          (i)  The term "Closing Date Net Worth" shall mean (i) the sum of all
assets reflected in the Closing Date Balance Sheet minus (ii) the sum of all
liabilities reflected in the Closing Date Balance Sheet.

        (ii)  As promptly as practicable following the Closing Date (but not
later than 60 days after the Closing Date), BKK shall prepare, in accordance
with the Agreed Accounting Policies and Allocation Methodology, an audited
balance sheet as of the Closing Date, as same is specified in the TK Termination
Agreement, with respect to the Bunkatsu Assets and the Bunkatsu Liabilities and
including categories of adjustments agreed upon by BKK and ELL as of the date
hereof (the "Preliminary Closing Date Balance Sheet"), and shall deliver same to
ELL.

        (iii)  Promptly following receipt of the Preliminary Closing Date
Balance Sheet, ELL may review the same and, within 30 days after the date of
such receipt, shall deliver to BKK a certificate (signed by its chief financial
officer) setting forth either (i) its acceptance of the Preliminary Closing Date
Balance Sheet; or (ii) its objections to the Preliminary Closing Date Balance
Sheet, together with a summary of the reasons therefor and calculations which,
in its view, are necessary to eliminate such objections. In the event such
certificate provides for ELL's acceptance of the Preliminary Closing Date
Balance Sheet, the Preliminary Closing Date Balance Sheet shall be final and
binding as the "Closing Date Balance Sheet" for purposes of this Agreement.

        (iv)  In the event ELL so objects within such 30-day objection period,
ELL and BKK shall use their reasonable efforts to resolve by written agreement
(the "Closing Agreed Adjustments") any differences as to the Preliminary Closing
Date Balance Sheet and, in the event BKK and ELL so resolve all such
differences, the Preliminary Closing Date Balance Sheet as adjusted by the
Closing Agreed Adjustments shall be final and binding as the Closing Date
Balance Sheet for purposes of this Agreement.

        (v)  If all such differences are not resolved by the Closing Agreed
Adjustments within the 30-day period next following such 30-day period, then ELL
and BKK shall submit the objections that are then unresolved to the Accounting
Firm and such firm shall be directed by ELL and BKK to resolve the unresolved
objections (based solely on the presentations by ELL and by BKK as to whether
any disputed matter had been determined in a manner consistent with the Agreed
Accounting Policies and Allocation Methodology) as promptly as reasonably
practicable and to deliver written notice to each of ELL and BKK setting forth
its resolution of the disputed matters. The Preliminary Closing Date Balance
Sheet, after giving effect to any Closing Agreed Adjustments and to the
resolution of disputed matters by the Accounting Firm, shall be final and
binding as the Closing Date Balance Sheet for purposes of this Agreement.

        (c)    Post Closing Adjustment.    Promptly (but not later than five
days) after the Closing Date Balance Sheet becomes final and binding pursuant to
Section 4.4(b) above:

          (i)  if the Adjustment yields a positive amount, Edwards AG shall pay
to BHL, by wire transfer of immediately available funds to such bank account of
BHL as BHL shall designate in writing to Edwards AG, the amount of such
Adjustment, plus interest on such amount from

15

--------------------------------------------------------------------------------

the Closing Date to the date of payment thereof at a floating rate equal to the
Agreed Interest Rate in effect from time to time; or

        (ii)  if the Adjustment yields a negative amount, BHL shall pay to
Edwards AG, by wire transfer of immediately available funds to such bank account
of Edwards AG as Edwards AG shall designate in writing to BHL, the amount of
such Adjustment, plus interest on such amount from the Closing Date to the date
of payment thereof at a floating rate equal to the Agreed Interest Rate in
effect from time to time.

        (iii)  The parties hereto shall make available to each other and, if
applicable, the Accounting Firm, such books, records and other information
(including work papers) as any of the foregoing may reasonably request to
prepare or review the Opening Balance Sheet, the Preliminary Closing Date
Balance Sheet or any matters submitted to the Accounting Firm pursuant to the
terms hereof. The fees and expenses of the Accounting Firm hereunder shall be
paid 50% by ELL and 50% by BKK.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


        5.1    Representations and Warranties of BKK and BHL.    BKK and BHL
hereby represent and warrant to ELL and Edwards AG as of the date hereof, the
Bunkatsu Date and the Closing Date, unless otherwise specified, as follows:

          (i)  BKK and BHL are corporations duly organized and validly existing
under the laws of Japan. Each of BKK and BHL has full power and authority to
execute, deliver and perform this Agreement. The execution, delivery and
performance of this Agreement by BKK and BHL have been duly authorized and
approved;

        (ii)  BHL hereby represents and warrants to ELL and Edwards AG that, on
the Closing Date, BHL shall own all of the outstanding Common Stock beneficially
and of record, free of any Encumbrance. Since the Bunkatsu Date, BHL has not
granted rights to, or entered into contracts or other obligations to grant any
rights to acquire any of the Common Stock to any Person. Assuming ELL conveys to
BHL good and marketable title to and complete ownership of the Common Stock,
free and clear of any Encumbrance, BHL represents and warrants that Edwards AG
shall acquire on the Closing Date good and marketable title to and complete
ownership of the Common Stock, free of any Encumbrance;

        (iii)  BKK is in compliance with the requirements of the Kaisha Bunkatsu
Procedure of the Japanese Commercial Code and other applicable laws for
effectuating a valid Kaisha Bunkatsu by the Bunkatsu Date, including but not
limited to those set forth in Section 3.2 of this Agreement;

        (iv)  Attached hereto as Schedule 5.1(iv) is a true and complete list of
all material Shared Agreements (as defined in Section 6.8) and descriptions of
material categories of all other Shared Agreements;

        (v)  BKK has delivered, and will have delivered, to ELL an audited
balance sheet and income statement for BKK at and for the period ending
December 31, 2001 and an unaudited interim balance sheet and income statement at
and for the period ending May 31, 2002 respectively. Such audited balance sheet
and income statement have been examined by the auditors whose reports thereon
are included with such balance sheet. The audited and unaudited balance sheets
and income statements have been prepared in conformity with Japan GAAP applied
on a consistent basis (except for changes, if any, disclosed therein) and such
balance sheets present fairly the financial condition of BKK as of their
respective dates and such income statements present fairly the results of
operations of BKK for the respective periods covered. At the dates of such
balance sheets, the Retained Business did not have any material liability
(actual, contingent or accrued)

16

--------------------------------------------------------------------------------




that, in accordance with Japan GAAP applied on a consistent basis, should have
been shown or reflected therein but were not. The Retained Business does not
have any liabilities of any nature, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, probable of assertion or not,
except liabilities that (i) are reflected or disclosed in the most recent of the
balance sheets referred to herein, (ii) are not material in nature or (iii) are
set forth in Schedule 5.1(v) hereto. Since December 31, 2001, whether or not in
the ordinary course of business, there has not been, occurred or arisen any
change in or event affecting the Retained Business that has had or may
reasonably be expected to have a material adverse effect on the Retained
Business, except as set forth in the interim financial statements described
above;

        (vi)  The Retained Business is, and at all times during the past two
years has been, insured with reputable insurers against all risks normally
insured against by companies in similar lines of business, and all of the
insurance policies and bonds maintained by BKK on behalf of the Retained
Business are in full force and effect. BKK is not in default under any such
policy or bond. BKK has timely filed claims with their respective insurers with
respect to all material matters and occurrences for which they believe they have
coverage; and

      (vii)  There is no Order or Action pending against or affecting the
Retained Business or any of its respective properties or assets, other than
those listed in Schedule 5.1(vii) that individually or when aggregated with one
or more other Orders or Actions has or might reasonably be expected to have a
material adverse effect on the Retained Business, on BKK's ability to perform
this Agreement, or on any aspect of the transactions contemplated by this
Agreement.

        5.2    Representations and Warranties of ELL.    ELL and Edwards AG
represent and warrant to BKK and BHL as of the date hereof, the Bunkatsu Date
and the Closing Date, unless otherwise specified, as follows:

          (i)  ELL is a corporation duly organized and validly existing under
the laws of Japan. Edwards AG is a corporation duly organized and validly
existing under the laws of Switzerland. ELL and Edwards AG have full power and
authority to execute, deliver and perform this Agreement. The execution,
delivery and performance of this Agreement by ELL and Edwards AG have been duly
authorized and approved.

        (ii)  On the Bunkatsu Date, ELL is in compliance with the Bunkatsu
Procedure of the Japanese Commercial Code, including being in a solvent
financial condition in accordance with the Bunkatsu Procedure of the Japanese
Commercial Code. ELL is in compliance with other applicable laws in connection
with effectuating a valid Kaisha Bunkatsu, including but not limited to those
requirements set forth in Section 3.2 of this Agreement.

        5.3    No Other Representations or Warranties.    BKK does not represent
or warrant in any way (i) as to the value or freedom from any encumbrance or any
other matter concerning, any of the Japanese Edwards Business and Bunkatsu
Assets or (ii) as to the legal sufficiency to convey title to any part of the
Bunkatsu Assets. ALL ASSETS INCLUDED IN THE BUNKATSU ASSETS ARE BEING
TRANSFERRED ON AN "AS IS, WHERE IS" BASIS WITHOUT ANY REPRESENTATION OR WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, MARKETABILITY, TITLE,
VALUE, FREEDOM FROM ENCUMBRANCE OR ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, and ELL shall bear the economic and legal risks that any conveyances
of such assets shall prove to be insufficient or that ELL's title to any such
assets shall be other than good and marketable and free of encumbrances. BKK
does not make any representation or warranty with respect to whether the
consents, approvals, or filings and applications obtained or made prior to
consummation of the transactions contemplated by this Agreement shall satisfy
the provisions of all applicable agreements or the requirements of all
applicable laws or judgments. Except as otherwise set forth in Section 6.9,
Section 8.3 and Article 11 or otherwise in this Agreement, ELL shall bear its
own economic and legal risk that any necessary consents or

17

--------------------------------------------------------------------------------

approvals are not obtained or that any requirements of law or judgments are not
complied with; provided, however, for the avoidance of doubt, ELL shall bear no
economic and legal risk for BKK's failure to comply with the Kaisha Bunkatsu
Procedure of the Japanese Commercial Code.


ARTICLE VI
COVENANTS


        6.1    Operation of Japanese Edwards Business.    Until the Bunkatsu
Date, BKK shall operate and carry on, or cause to be operated or carried on, the
Japanese Edwards Business only in the ordinary course and in accordance with the
terms of the TK Agreement (and any act taken by BKK to comply with the
requirements of the Kaisha Bunkatsu Procedure of the Japanese Commercial Code or
necessary in order to implement the Stock Purchase shall be deemed to have been
taken in the "ordinary course") and substantially as presently operated and
shall not, without the express written approval of ELL or Edwards AG:

          (i)  change the primary line of business of the Japanese Edwards
Business;

        (ii)  sell, lease (as lessor), transfer or otherwise dispose of, or
mortgage or pledge, any of the assets of the Japanese Edwards Business that,
upon the date hereof, would constitute part of the Bunkatsu Assets (including,
without limitation, BKK's rights under the Distribution Agreement), other than
accounts receivable, inventory and other property sold or otherwise disposed of
for fair value in the ordinary course of the Japanese Edwards Business
consistent with past practice; provided, however, that this clause (ii) shall
not apply to any transactions contemplated by the terms and conditions of this
Agreement;

        (iii)  make any change in the Japanese Edwards Business or its
operations or make any capital expenditure in respect of the Japanese Edwards
Business which shall exceed the amount budgeted therefor, unless otherwise
agreed in writing between ELL and BKK or set forth in Schedule 6.1(iii) attached
hereto;

        (iv)  enter into any contract for the purchase or sale of real property
that would be included in the Bunkatsu Assets or exercise any option to extend a
Real Estate Lease;

        (v)  sell, lease (as lessor), transfer or otherwise dispose of (other
than in accordance with the terms and conditions of this Agreement), or mortgage
or pledge, or impose or suffer to be imposed any lien, charge, security
interest, mortgage, pledge or other defect in title on, any part of the Bunkatsu
Assets, other than accounts receivable, inventory and minor amounts of personal
property sold or otherwise disposed of for fair value in the ordinary course of
the Japanese Edwards Business consistent with past practice and other than
Permitted Encumbrances;

        (vi)  cancel any debts owed to or claims held by the Japanese Edwards
Business (including the settlement of any claims or litigation) other than in
the ordinary course of the Japanese Edwards Business consistent with past
practice;

      (vii)  create, incur or assume, or agree to create, incur or assume, any
indebtedness for borrowed money in respect of the Japanese Edwards Business or
enter into, as lessee, any capitalized lease obligations (as defined in
Statement of Financial Accounting Standards No. 13) in respect of the Japanese
Edwards Business;

      (viii)  accelerate or delay collection of any notes or accounts receivable
generated by the Japanese Edwards Business in advance of or beyond their regular
due dates or the dates when the same would have been collected in the ordinary
course of the Japanese Edwards Business consistent with past practice;

18

--------------------------------------------------------------------------------




        (ix)  delay or accelerate payment of any account payable or other
liability of the Japanese Edwards Business beyond or in advance of its due date
or the date when such liability would have been paid in the ordinary course of
the Japanese Edwards Business consistent with past practice;

        (x)  allow the levels of raw materials, supplies, work-in-process or
other materials included in the inventory of the Japanese Edwards Business to
vary in any material respect from the levels customarily maintained;

        (xi)  institute any increase in any profit-sharing, bonus, incentive,
deferred compensation, insurance, pension, retirement, medical, hospital,
disability, welfare or other employee benefit plan with respect to employees of
the Japanese Edwards Business;

      (xii)  make any change in the compensation of the employees of the
Japanese Edwards Business other than changes made in accordance with normal
compensation practices and consistent with past compensation practices;

      (xiii)  cancel, release, amend, or assign any insurance policy related to
or covering any aspect of the Japanese Edwards Business; or

      (xiv)  directly or indirectly give, sell, assign, transfer, mortgage,
hypothecate, bequeath, devise or otherwise transfer, or place in trust, create
or permit an Encumbrance to exist on or otherwise encumber or dispose of any of
the Common Stock held by BHL.

        From and on the Bunkatsu Date until and including the Closing Date, BHL
shall not, without the express written approval of ELL or Edwards AG, exercise
any voting right as a shareholder of ELL (including but not limited to
exercising any right to appoint or remove any director and approve any payment
of dividends), and shall, in accordance with written instructions from ELL or
Edwards AG, exercise all voting rights as a shareholder of ELL as so directed by
ELL or Edwards AG.

        6.2    Consents of Third Parties; Governmental Approvals.    

        (a)  On and from the date hereof, in accordance with the provisions of
Section 3.1(b) hereof, BKK and ELL will act diligently and reasonably to secure
the consent, approval or waiver of any third party that is reasonably required
for the consummation of transactions contemplated by this Agreement; provided,
however, that neither party shall have any obligation to offer or pay any
consideration in order to obtain any such consents, approvals or waivers; and
provided further, that BKK shall not make any agreement or understanding
affecting the Bunkatsu Assets or Japanese Edwards Business as a condition for
obtaining any such consents, approvals or waivers except with the prior written
consent of ELL.

        (b)  On and from the date hereof, in accordance with the provisions of
Section 3.1(b) hereof, BKK and ELL shall act diligently and reasonably, and
shall cooperate with each other, to secure any consents and approvals of any
Governmental Body required to be obtained by them in order to assign or transfer
any Governmental Permits to ELL or to permit the consummation of the
transactions contemplated by this Agreement; provided, however, that ELL shall
be solely liable for the payment of any costs associated with transferring any
product registrations (shonin) for the Edwards Products; and provided, however,
that except as stated in the previous proviso, neither party shall have any
obligation to offer or pay any consideration in order to obtain any such
consents or approvals; and provided, however, that BKK shall not make any
agreement or understanding affecting the Bunkatsu Assets or Japanese Edwards
Business as a condition for obtaining any such consents or approvals except with
the prior written consent of ELL.

        6.3    Transition Services.    From the date hereof, ELL and BKK will
work together to identify any services (including those relating to occupation
and use of facilities) that are needed to assure a smooth and orderly transition
of the Japanese Edwards Business and negotiate and prepare mutually acceptable
agreements to govern the provision of such services after the Bunkatsu Date. By
the

19

--------------------------------------------------------------------------------

Bunkatsu Date, unless otherwise agreed in writing by the parties, ELL and BKK
shall have entered into the transition services agreement (the "Transition
Services Agreement") as set forth as Exhibit D and the Miyazaki plant services
agreement (the "Miyazaki Services Agreement") as set forth as Exhibit E.

        6.4    Real Estate Matters.    Notwithstanding anything to the contrary
contained in Section 2.1(v) or otherwise as stated herein, ELL and BKK agree to
certain real estate matters relating to the Japanese Edwards Business as
follows:

        (i)    Miyazaki Plant.    On or prior to the Bunkatsu Date, ELL and BKK
shall have entered into that certain Miyazaki plant lease agreement in form and
substance substantially as set forth in Exhibit F hereto (the "Miyazaki Plant
Lease Agreement").

        (ii)    Tokyo Distribution Center Lease and Headquarter Building
Lease.    BKK shall cooperate with ELL and use reasonable assistance to ensure
that, by the Bunkatsu Date, ELL has entered into a direct lease or sublease for
each of the Tokyo Distribution Center and the Headquarter Building.

        (iii)    Sales Offices.    With respect to each sales office of BKK, BKK
and ELL shall adhere to the agreed-upon plan or arrangements as set forth in
Schedule 6.4(iii) and BKK and ELL shall use commercially reasonable efforts to
ensure that, by the Bunkatsu Date, written consent has been received from each
respective landlord of the sales offices in connection with the arrangements set
forth in Schedule 6.4(iii). Further, for each of the sales offices identified in
Schedule 6.4(iii), BKK and ELL shall, prior to the Bunkatsu Date, enter into a
memorandum of understanding which reflects the arrangements set forth in
Schedule 6.4(iii) in form and substance substantially as set forth in Exhibit G
hereto.

        6.5    Deliveries.    On or prior to the Closing Date, at the other
party's request ELL shall deliver to BKK, on behalf of the Edwards Parties, and
BKK shall deliver to ELL, on behalf of the Baxter Parties, certified copies of
all documents evidencing the due incorporation, organization and authority of
each of the respective parties hereto to enter into this Agreement and the other
agreements referred to herein, and all other agreements, documents and
instruments related thereto and to perform their respective obligations
thereunder in accordance with the terms thereof, including, without limitation,
certified copies of articles of incorporation or other applicable charter
documents, by-laws, authorizing resolutions and certificates of incumbency.

        6.6    Financial Statements.    Until the Closing Date, BKK will deliver
to ELL, within 25 days after the end of each month, financial statements with
respect to the Japanese Edwards Business, consistent with past practice, all
prepared in accordance with the Agreed Accounting Policies and Allocation
Methodology. Within 25 days of the date hereof, ELL shall provide BKK with
unaudited balance sheets of ELL evidencing the increase in capital of ELL
effected during June 2002.

        6.7    Collection of Accounts Receivable.    

        (a)  BKK shall be entitled to control all collection actions related to
the Retained Business, including the determination of what actions are necessary
or appropriate and when and how to take any such action.

        (b)  After the Bunkatsu Date, ELL and any of its Affiliates shall be
entitled to control all collection actions related to the Japanese Edwards
Business, including the determination of what actions are necessary or
appropriate and when and how to take any such action.

        (c)  If, after the Bunkatsu Date, ELL or any of its Affiliates shall
receive any remittance from any account debtors with respect to accounts
receivable arising out of the Retained Business or other amounts due BKK in
respect of services rendered or products sold by BKK after the Bunkatsu Date, or
BKK or any of its Affiliates shall receive any remittance from any account

20

--------------------------------------------------------------------------------




debtors with respect to accounts receivable arising out of the Japanese Edwards
Business or Bunkatsu Assets or other amounts due ELL or its Affiliates in
respect of services rendered or products sold by ELL or its Affiliates after the
Bunkatsu Date, such party shall receive and deposit such remittance and deliver
cash in an amount equal thereto to the other party as soon as practicable. In
the absence of any designation of the specific invoice being paid by a customer
thereby, payments from account debtors shall be applied to the earliest invoice
outstanding with respect to indebtedness of such account debtor owing to either
ELL, or BKK.

        (d)  Each party shall deliver to the other such schedules and other
information with respect to the accounts receivable included in the Bunkatsu
Assets and those not included therein as each shall reasonably request from time
to time in order to permit such parties to reconcile their respective records
and to monitor the collection of all accounts receivable (whether or not
included in the Bunkatsu Assets). Each party shall afford the other reasonable
access to its books and records relating to any accounts receivable.

        6.8    Agreements Relating to ELL and BKK.    

        (a)  Each of ELL and BKK shall use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things, reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate, make effective and perform its or its
Subsidiaries' allocable portion of all purchase, distribution and other
obligations under all Contracts with customers, suppliers, vendors or other
third parties relating to both the Japanese Edwards Business and the Retained
Business (the "Shared Agreements"). The Shared Agreements include, without
limitation, those listed in Schedule 5.1(iv). Both BKK and ELL shall use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable laws, regulations and agreements to divide each
Shared Agreement into two separate agreements for BKK and ELL, respectively,
effective as of the Bunkatsu Date. Each of BKK and ELL shall be entitled to the
rights and privileges of its allocable portion of the Shared Agreements.

        (b)  Until any such separate agreement becomes effective, each of ELL
and BKK shall use commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things reasonably necessary,
proper or advisable under applicable laws, regulations and agreements to afford
the rights and privileges of the allocable portion of the relevant Shared
Agreement to the other.

        (c)  Liabilities pursuant to, arising under or relating to Shared
Agreements shall be allocated between BKK, on the one hand, and ELL on the other
hand, as follows:

          (i)  First, if a Liability is incurred exclusively in respect of a
benefit received by one party, the party receiving such benefit shall be
responsible for such Liability; and

        (ii)  Second, if a Liability cannot be so allocated under clause (i),
such Liability shall be allocated between the parties based on the relative
proportions of total benefit received (based upon the performance under such
Shared Agreement during the twelve-month period immediately prior to the
Bunkatsu Date) under the relevant Shared Agreement. Notwithstanding the
foregoing, each party shall be responsible for any and all Liabilities arising
out of or resulting from a breach of the relevant Shared Agreement attributable
to the Japanese Edwards Business, in the case of ELL, or the Retained Business,
in the case of BKK.

        (d)  If either BKK, on the one hand, or ELL, on the other hand,
improperly receives any benefit or payment under any Shared Agreement that was
intended for the other, the party receiving such benefit or payment will use
commercially reasonable efforts to deliver, transfer or otherwise afford such
benefit or payment to the other party.

21

--------------------------------------------------------------------------------

        6.9    Non-Assignable Contracts.    In the event and to the extent that
the parties are unable to obtain any consent, approval or amendment to any
Contract, lease, license or other rights relating to the Japanese Edwards
Business that otherwise would be transferred or assigned to ELL or one of its
Subsidiaries as contemplated by this Agreement or any other agreement or
document contemplated hereby, (i) BKK shall continue to be bound thereby and the
purported transfer or assignment to ELL shall automatically be deemed deferred
until such time as all legal impediments are removed and/or all necessary
consents have been obtained, and (ii) unless not permitted by the terms thereof
or by law, ELL shall pay, perform and discharge fully all the obligations of BKK
thereunder from and after the Bunkatsu Date, and indemnify BKK and its
Affiliates for all indemnifiable Losses arising out of such performance by ELL.
BKK shall, without further consideration therefor, pay and remit to ELL promptly
all monies, rights and other considerations received in respect of such
performance. BKK shall exercise or exploit its rights and options under all such
Contracts, leases, licenses and other rights and commitments referred to in this
Section 6.9 only as reasonably directed by ELL and at ELL's expense. If and when
any such consent shall be obtained or such Contract, lease, license or other
right shall otherwise become assignable or be able to be novated, BKK shall
promptly assign and novate (to the extent permissible) all of its rights and
obligations thereunder to ELL without payment of further consideration, and ELL
shall, without the payment of any further consideration therefor, assume such
rights and obligations. To the extent that the assignment of any Contract,
lease, license or other rights (or the proceeds thereof) pursuant to this
Section 6.9 is prohibited by law, the assignment provisions of this Section 6.9
shall operate to create a subcontract with ELL to perform each relevant
unassignable Contract, lease or license of BKK at a subcontract price equal to
the monies, rights and other considerations received by BKK with respect to the
performance by ELL under such subcontract.

        6.10    Filing of Report on Kaisha Bunkatsu.    As soon as practicable
after the date hereof, BKK and ELL shall file a pre-closing report on the Kaisha
Bunkatsu with the Fair Trade Commission of Japan.

        6.11    Approval of Stock Purchase.    BHL and ELL shall take all
actions necessary to receive shareholder and board of director approval, if
necessary, to approve the Stock Purchase before the Closing Date.

        6.12    Further Assurances.    

        (a)  In addition to the actions specifically provided for elsewhere in
this Agreement, each of the parties shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
and the other agreements and documents contemplated hereby. Without limiting the
generality of the foregoing, each party shall cooperate with the other party to
execute and deliver, or use commercially reasonable efforts to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to make all filings with, and to obtain all
consents, approvals or authorizations of any Governmental Body or any other
Person under any permit, license, Contract or other instrument, and to take all
such other actions as such party may reasonably be requested to take by the
other party from time to time, consistent with the terms of this Agreement, in
order to confirm the title of ELL to all of the Japanese Edwards Business and
Bunkatsu Assets, to put ELL in actual possession and operating control of the
Japanese Edwards Business and Bunkatsu Assets and to permit ELL to exercise all
rights with respect thereto and to effectuate the provisions and purposes of
this Agreement, and the other agreements and documents contemplated hereby;
provided, however, that ELL shall be solely liable for the payment of any costs
associated with transferring any import approvals and product registrations for
the Edwards Products; and provided further, that except as stated in the
previous proviso, neither party shall be obligated to pay any consideration to
any third party in connection with any of the foregoing. In addition, BKK shall
use reasonable efforts to remove or cause to be removed any liens for

22

--------------------------------------------------------------------------------

borrowed money existing on the Bunkatsu Assets immediately prior to the Bunkatsu
Date other than liens securing Bunkatsu Liabilities or liens incurred in
connection with the transactions contemplated by this Agreement.

        (b)  If as a result of mistake, oversight or otherwise, any asset
reasonably necessary to conduct the Japanese Edwards Business is not transferred
to ELL, or any asset reasonably necessary to conduct the Retained Business is
transferred to ELL, ELL and BKK shall negotiate in good faith after the Bunkatsu
Date to determine whether such asset should be transferred to ELL or BKK, as the
case may be, and/or the terms and conditions upon which such asset shall be made
available to ELL or BKK, as the case may be. Unless expressly provided to the
contrary in this Agreement and the other agreements and documents contemplated
hereby, if as a result of mistake, oversight or otherwise, any Liability arising
out of or relating to the Japanese Edwards Business is retained by BKK, or any
Liability arising out of or relating to the Retained Business is assumed by ELL,
ELL and BKK shall negotiate in good faith after the Bunkatsu Date to determine
whether such Liability should be transferred to ELL or BKK, as the case may be,
and/or the terms and conditions upon which any such Liability shall be
transferred.

        (c)  If either party identifies any commercial or other service that is
needed to assure a smooth and orderly transition of the Japanese Edwards
Business in connection with the consummation of the transactions contemplated
hereby, and that is not otherwise governed by the provisions of this Agreement
or the Transition Services Agreement, the parties will cooperate in determining
whether there is a mutually acceptable arm's-length basis on which one party
will provide such service to the other party.

        6.13    Access.    Until the Closing Date, BKK shall authorize and
permit ELL and Edwards AG and their representatives (including but not limited
to independent accountants, environmental consultants, legal counsel and
occupational health and safety consultants) to have reasonable access during
normal business hours, upon reasonable notice and in such manner as will not
unreasonably interfere with the conduct of its business, to all of its
properties, books and records and all other information with respect to the
Bunkatsu Assets and the Japanese Edwards Business, including but not limited to
monitoring actions being taken, in connection with notifying Baxter Creditors
and any employee intended to be transferred to ELL of the Kaisha Bunkatsu, as
ELL and Edwards AG may from time to time reasonably request.

        6.14    Notice of Changes.    Prior to the Closing Date, each Baxter
Party and Edwards Party shall promptly advise each of the other parties hereto
in writing with respect to any matter arising after execution of this Agreement
of which any such party obtains knowledge and which, if existing or occurring at
the date of this Agreement, would have been required to be set forth in this
Agreement to make any statement herein true, including any of the schedules
hereto.

        6.15    Novation of Bunkatsu Liabilities.    

        (a)  It is expressly understood and agreed to by the parties that upon
the assumption by ELL of the Bunkatsu Liabilities, BKK and its officers,
directors, and employees shall be released unconditionally by ELL from any and
all Liability, whether joint, several or joint and several, for the discharge,
performance or observance of any of the Bunkatsu Liabilities, so that ELL will
be solely responsible for such Bunkatsu Liabilities.

        (b)  ELL shall, at the request of BKK, use commercially reasonable
efforts to obtain, or cause to be obtained, any consent, approval, release,
substitution or amendment required to novate (including with respect to any
government contract) or assume all obligations under the Bunkatsu Liabilities,
or to obtain in writing the unconditional release of all parties to such
arrangements other than ELL and its Affiliates; provided, however, that ELL
shall not be obligated to pay any consideration therefor to any third party from
whom such consents, approvals, releases, substitutions or amendments are
requested.

23

--------------------------------------------------------------------------------






        (c)  In the event that the parties are unable to obtain a novation or
assignment and release with respect to a particular Contract included in the
Bunkatsu Assets, at the expiration of the base term of such Contract, ELL agrees
that it will not exercise any option to renew such Contract or, to the extent
such Contract provides for automatic renewal, ELL agrees that it will not allow
such Contract to enter an auto-renewal period unless ELL obtains the prior
written consent of BKK to such extension or auto-renewal.


ARTICLE VII
TERMINATION OF OPTION AGREEMENT AND TK AGREEMENT


        7.1    Termination of Option Agreement.    On the Bunkatsu Date, ELL and
BKK shall enter into a termination agreement in form and substance substantially
as set forth in Exhibit H (the "Option Termination Agreement"), providing for
the confirmation by ELL and BKK of the termination of the Option Agreement on
the date the Kaisha Bunkatsu takes place. Prior to the Bunkatsu Date, ELL and
BKK shall enter into an agreement with respect to the survival of certain claims
under and several provisions of the Option Agreement in form and substance
substantially as set forth in Exhibit I (the "Agreement on Surviving Clauses of
the Option Agreement").

        7.2    Termination of the TK Agreement.    On the Bunkatsu Date, Edwards
YK and BKK shall enter into a termination agreement in form and substance
substantially as set forth in Exhibit J (the "TK Termination Agreement"),
providing for the termination of the TK Agreement on the date the Kaisha
Bunkatsu takes place but immediately before the Kaisha Bunkatsu becomes
effective. BKK shall distribute to Edwards YK, or any other Person designated in
writing by Edwards YK, the original Tokumei Kumiai Capital Contribution (as such
terms are defined in the TK Agreement) in cash in an amount equal to
¥23,200,000,000 on the Bunkatsu Date in accordance with the terms and conditions
of the TK Termination Agreement. All other monies required to be paid by BKK to
Edwards YK in connection with the termination of the TK Agreement shall be paid
in accordance with the terms and conditions of the TK Termination Agreement. In
the event that the TK Agreement terminates prior to the date the Kaisha Bunkatsu
takes place, the parties agree to take all actions necessary to create the same
economic effect for each party as if the TK Agreement were in full force and
effect through and including the date the Kaisha Bunkatsu takes place.


ARTICLE VIII
TERMINATION OF AGREEMENT


        8.1    Termination of Agreement.    

        Anything herein to the contrary notwithstanding, this Agreement may be
terminated at any time before the Closing as follows and in no other manner:

        (a)    Closing Date Not Met.    By Edwards AG or ELL if the Closing has
not taken place on or prior to October 31, 2002.

        (b)    Mutual Consent.    By mutual consent in writing of the parties
hereto.

        (c)    Conditions to ELL's or Edwards AG's Performance Not Met.    By
ELL or Edwards AG by written notice to BKK or BHL if any event occurs or
condition exists which would render impossible the satisfaction of one or more
conditions to the obligations of ELL or Edwards AG to consummate the
transactions contemplated by this Agreement as set forth in Section 3.3 and 4.3.

        (d)    Conditions to BKK's or BHL's Performance Not Met.    By BKK or
BHL by written notice to ELL or Edwards AG if any event occurs or condition
exists which would render impossible the satisfaction of one or more conditions
to the obligation of BKK or BHL to consummate the transactions contemplated by
this Agreement as set forth in Section 3.3 and 4.3.

24

--------------------------------------------------------------------------------




        (e)    Material Breach.    By ELL or Edwards AG or BKK or BHL if there
has been a material misrepresentation or other material breach by ELL or Edwards
AG, in the case of termination by BKK or BHL, or by BKK or BHL, in the case of
termination by ELL or Edwards AG, in its representations, warranties, and
covenants set forth herein; provided, however, that if such breach is
susceptible to cure, the breaching party shall have ten business days after
receipt of notice from the other party of its intention to terminate this
Agreement, if such breach continues, in which to cure such breach.

Notwithstanding anything to the contrary contained herein, no action or inaction
taken by BKK in connection with delivery or non-delivery of notice of the Kaisha
Bunkatsu to any plaintiff involved in any Action relating to the pending
litigation described on Schedule 5.1(vii), including any refusal by BKK to
provide information to any Edwards Party with respect to BKK's actions in
connection thereto, shall constitute any event or cause enabling Edwards AG or
ELL to terminate this Agreement. For the avoidance of doubt, the parties agree
that nothing contained in the preceding sentence shall effect the indemnity
obligations of BKK and BHL in Section 11.2(e) herein.

        8.2    Effect of Termination.    If this Agreement shall be terminated
pursuant to Section 8.1, except as may otherwise be agreed in writing by the
parties, all further obligations of the parties under this Agreement shall
terminate without further liability of any party to another; provided that the
obligations of the parties contained in Articles XI, XII and XIV shall survive
any such termination. In accordance with Section 12.5, nothing contained herein
shall prevent ELL, Edwards AG, BKK or BHL from resorting to injunctive or other
equitable relief from a court.

        8.3    Impossibility to consummate the transactions contemplated
hereby.    If it becomes impossible for the parties to transfer the Japanese
Edwards Business by way of the Kaisha Bunkatsu, complete the Stock Purchase or
otherwise consummate the transactions contemplated hereby, on the terms and
conditions contained herein, due to factors beyond their control, including but
not limited to any such case where it becomes impossible for the parties to
obtain necessary Governmental Permits despite complying with the terms and
conditions contained herein, with commercially reasonable best efforts, the
parties shall negotiate in good faith any changes to the structure or other
aspects of the transactions contemplated hereby necessary to allow the parties
to effect the transfer of the Japanese Edwards Business and the Bunkatsu Assets
to ELL or an Affiliate thereof at a purchase price not exceeding the Purchase
Price and otherwise on substantially the same economic terms and conditions
reflected herein. If any such negotiations do not yield results reasonably
satisfactory to ELL, ELL shall, in its sole discretion, have the right to
exercise its Option (as defined in the Option Agreement) and acquire the
Japanese Edwards Business and the Bunkatsu Assets and assume the Bunkatsu
Liabilities in accordance with the terms and conditions of the Option Agreement;
provided, however, that in the event the Option Agreement is no longer in
effect, ELL or Edwards AG, shall, in its sole discretion, have the right to
acquire from BKK or ELL, as appropriate, the Japanese Edwards Business and the
Bunkatsu Assets and assume the Bunkatsu Liabilities on the same terms and
conditions as set forth in the Option Agreement as if the Option Agreement was
still in effect.


ARTICLE IX
EMPLOYEES AND EMPLOYEE BENEFIT MATTERS


        9.1    Employment of Transferred Employees.    

        Prior to the Bunkatsu Date, BKK shall explain in writing to the Japanese
Edwards Business employees and other employees designated to be transferred to
ELL regarding the transfer of employment of each such employee in connection
with the Kaisha Bunkatsu. The final list of Transferred Employees as agreed upon
by ELL and BKK has been delivered by BKK to ELL as of the date hereof. Any
changes to the list must be mutually agreed in writing by BKK and ELL. Each
Transferred Employee shall be compensated by ELL at the same salary and wage
rate levels (including

25

--------------------------------------------------------------------------------


comparable bonus programs) paid by BKK prior to the Kaisha Bunkatsu.
Notwithstanding the foregoing, after the Bunkatsu Date, nothing shall prevent
ELL from changing salary and wage rate levels for any Transferred Employee,
provided that for the first twelve months following the Bunkatsu Date any such
changes are in accordance with past practice and in compliance with applicable
law and company rules and regulations. BKK shall use its commercially reasonable
efforts to ensure that no Transferred Employee will make an objection under
Article 4 of the Law Concerning Succession of Employment Contracts under
Corporate Bunkatsu. BKK and ELL shall use their commercially reasonable efforts
to take all procedures necessary or otherwise advisable to transfer the
Transferred Employees on the Bunkatsu Date.

        9.2    Terminations/Layoff/Severance.    Transferred Employees shall not
be eligible for any severance benefits from BKK as a result of either their
employment by ELL or its Affiliates or any subsequent termination of employment
with ELL or its Affiliates.

        9.3    Employee Benefit Plans.    

        (a)  Except as otherwise specifically provided in this Article IX, all
Transferred Employees shall cease to participate in the BKK employee benefit
plans and programs (the "Baxter Plans") as of the Bunkatsu Date.

        (b)  No later than the Bunkatsu Date, ELL and/or its Affiliates shall
establish its own employee benefit plans and programs for the benefit of
eligible Transferred Employees including, but not limited to, a pension plan
(the "ELL Pension Plan"), a long-term disability plan, a group life insurance
plan and an overseas travel insurance plan (collectively, the "Edwards Plans").
Additionally, ELL shall continue to contribute to the "Kosei Nenkin" Old Age
Employees' Pension Plan and the "Tokyo Yakugyo" Health Insurance on behalf of
the Transferred Employees. Notwithstanding the foregoing, ELL shall not
contribute on behalf of the Transferred Employees to the multiemployer fund
entitled the Employee Pension Fund ("EPF").

        (c)  Each Transferred Employee who becomes eligible to participate in
the Edwards Plans shall be credited under such plans with periods of service
with any BKK Group Member for all purposes under such plans.

        (d)  BKK shall pay all costs associated with the provision of disability
benefits to any Transferred Employee or former Transferred Employee who as of
the Bunkatsu Date is receiving disability benefits from BKK.

        9.4    Transfer of Account Balances and Accrued Benefits.    Subject to
applicable law and the provisions of the Baxter Tax Qualified Pension Plan (the
"BKK Pension Plan"), on the Bunkatsu Date, or effective as of any other date as
agreed to in writing by the plan administrator for the BKK Pension Plan and the
plan administrator for the ELL Pension Plan, the accrued benefits (the
"Transferred Accrued Benefits") of all BKK Pension Plan participants who are
Transferred Employees shall be transferred from the BKK Pension Plan to the ELL
Pension Plan. The amount of Transferred Accrued Benefits shall be determined by
the actuaries for the respective plans by the Closing Date in accordance with
the methodology described in Schedule 9.4. Each Transferred Employee shall
receive credit for all purposes under the ELL Pension Plan for the periods of
service with BKK or any of its Subsidiaries or Affiliates. The plan
administrator for the ELL Pension Plan shall take any other action reasonably
requested by the plan administrator for the BKK Pension Plan that is necessary
or advisable, in the opinion of the plan administrator for the Baxter Pension
Plan, to maintain the tax-qualified status of the BKK Pension Plan or to avoid
the imposition of any penalties with respect to such plan.

        9.5    Stock Purchase Plans.    Except as otherwise provided in the
Baxter Stock Purchase Plan, on the Bunkatsu Date, all Transferred Employees
shall cease to be eligible to purchase Baxter Common

26

--------------------------------------------------------------------------------


Stock under the terms of the Baxter International Inc. Employees Stock Purchase
Plan for International Employees.

        9.6    Workers' Compensation.    As soon as administratively
practicable, but no later than the Bunkatsu Date, a risk management
representative for each of the parties shall agree upon the allocation between
the parties of responsibility and liability for workers' compensation claims and
expenses relating to current and former Transferred Employees.

        9.7    Vacation Pay Policy.    After the Bunkatsu Date, it is expected
that ELL shall maintain for its employees a vacation pay policy, and ELL shall
be responsible for costs incurred to provide vacation pay to Transferred
Employees following such date. ELL shall assume any and all BKK Liabilities to
provide to Transferred Employees vacation that such persons accrued under the
BKK vacation pay policy as of the Bunkatsu Date, provided, however, that any
such accrued vacation is properly reflected on the books and records of BKK in
accordance with Japan GAAP. BKK shall not be obligated to pay for any such
accrued vacation pay.

        9.8    Information to be Provided to BKK and ELL.    On and after the
Bunkatsu Date, ELL (or its applicable Affiliate) shall provide to BKK any
information that BKK may reasonably request, including but not limited to
information relating to dates of termination of employment, in order to provide
benefits to any eligible Transferred Employee under the terms and conditions
described herein or under the applicable Baxter Plans. Any information relating
to an employee's termination of employment shall be provided as soon as
available, but in any event no later than 30 days after such information is made
available to ELL or any such Affiliate. BKK shall provide to ELL any information
that ELL may reasonably request relating to any Transferred Employee's
employment with BKK prior to the Bunkatsu Date, including but not limited to any
employee-related insurance policies. Any such information shall be provided to
ELL as soon as reasonably possible after request by ELL.

        9.9    Transfer of Employee Files.    On or after the Bunkatsu Date, BKK
shall transfer to ELL complete copies of the personnel files relating to all
Transferred Employees.

        9.10    Employment Solicitation.    During the period beginning on the
Bunkatsu Date and ending one year after the Bunkatsu Date, neither BKK nor ELL
shall, nor shall they permit any of their respective Subsidiaries, Affiliates or
agents to, directly or indirectly, except as provided in the following sentence,
actively solicit or recruit for employment any then current employee of the
other or of any of the other's Subsidiaries. Nothing contained in this
Section 9.10 shall (i) prohibit the hiring of any employee who in good faith is
believed to be actively seeking employment, on his or her own initiative without
prior contact initiated by any employee or agent of the company where employment
is sought, or any of such company's Affiliates; provided, however, that such
employee or the hiring company has obtained authorization from the Department
Manager of Human Resources of his or her current employer; or (ii) prohibit BKK
or ELL or any of their respective Subsidiaries from hiring any person who has
terminated employment with the other company. The foregoing restriction shall
cease to apply one year after the Bunkatsu Date.


ARTICLE X
INSURANCE MATTERS


        10.1    Insurance Prior to the Bunkatsu Date.    ELL does hereby agree
that neither Baxter nor BKK shall have any Liability whatsoever as a result of
the insurance policies and practices of Baxter or BKK in effect at any time
prior to the Bunkatsu Date, including any assistance rendered to ELL by Baxter
or BKK in the placement of its insurance program, including as a result of the
level or scope of any such insurance, the creditworthiness of any insurance
carrier, the terms and conditions of any policy and the adequacy or timeliness
of any notice to any insurance carrier with respect to any claim or potential
claim or otherwise.

27

--------------------------------------------------------------------------------

        10.2    Ownership of Existing Policies and Programs.    Unless otherwise
agreed by the parties, BKK shall, and BKK ensures that Baxter shall, as the case
may be, continue to own all property, casualty and liability insurance policies
and programs, including primary and excess general liability, errors and
omissions, automobile, workers' compensation, property, fire, crime, surety and
other similar insurance policies, in effect on or before the Bunkatsu Date
relating to the Japanese Edwards Business (collectively, the "Baxter Insurance
Policies" and individually, a "Baxter Insurance Policy"). Between the date
hereof and the Bunkatsu Date, BKK shall not, and BKK ensures that Baxter shall
not, discriminate between the insurance coverage applicable to the Japanese
Edwards Business and similar coverage applicable to BKK's other businesses.
Nothing contained herein shall be construed to be an attempt to assign or to
change the ownership of the Baxter Insurance Policies.

        10.3    Procurement of Insurance for ELL.    To the extent not already
provided for by the terms of the Baxter Insurance Policies, BKK shall, and BKK
ensures that Baxter shall, as the case may be, use commercially reasonable
efforts to cause ELL and its Affiliates to be named as additional insureds under
Baxter Insurance Policies whose effective policy periods include the Bunkatsu
Date, in respect of claims for which coverage is available under the terms and
conditions of the Baxter Insurance Policies, arising out of or relating to
periods prior to the Bunkatsu Date; provided, however, that nothing contained
herein shall be construed to require BKK or Baxter to pay any additional premium
or other charges in respect to, or waive or otherwise limit any of its rights,
benefits or privileges under, any Baxter Insurance Policy in order to effect the
naming of ELL or its Affiliates as such additional insureds.

        10.4    Acquisition and Maintenance of ELL's Insurance Policies and
Programs after Bunkatsu Date.    Commencing on and as of the Bunkatsu Date, ELL
shall be responsible for establishing and maintaining separate property,
casualty and liability insurance policies and programs (including primary and
excess general liability, errors and omissions, automobile, workers'
compensation, property, fire, crime, surety and other similar insurance
policies) for activities and claims involving ELL and the Japanese Edwards
Business. ELL will exercise commercially reasonable efforts to secure liability
insurance to avoid potential gaps in coverage for claims arising from events
occurring prior to the Bunkatsu Date, which gap would not exist had the Japanese
Edwards Business continued to be covered with the same retroactive dates
existing in the Baxter Insurance Policies in effect on the Bunkatsu Date. ELL
shall be responsible for all administrative and financial matters relating to
insurance policies established and maintained by ELL for claims incurred in any
period on or after the Bunkatsu Date involving ELL. Notwithstanding any other
agreement or understanding to the contrary, except as set forth in Sections 10.6
and 10.7 with respect to claims administration and financial administration of
the Baxter Insurance Policies, neither Baxter nor BKK shall have any
responsibility for or obligation to ELL or any of its Affiliates relating to
property and casualty insurance matters for any period, whether prior to, on or
after the Bunkatsu Date.

        10.5    ELL Directors' and Officers' Insurance.    BKK shall, and BKK
ensures that Baxter shall, as the case may be, use commercially reasonable
efforts to cause the persons serving as officers and/or directors of BKK at the
Bunkatsu Date to be covered for a period of six (6) years from the Bunkatsu Date
by the directors' and officers' liability insurance policy maintained by Baxter
as of the Bunkatsu Date (including corporate reimbursement) (provided that
Baxter may substitute therefor policies of at least the same coverage and
amounts containing terms and conditions that are not less advantageous than such
policy) with respect to matters covered under the existing policy occurring
prior to the Bunkatsu Date that were committed by such officers and/or directors
in their capacity as such; provided, however, that in no event shall Baxter be
required to expend with respect to any year more than 200% of the current annual
premium expended by Baxter (the "Insurance Amount") to maintain or procure
insurance coverage pursuant hereto; and provided, further, that if Baxter is
unable to maintain or obtain the insurance called for by this Section 10.5, BKK
shall, and BKK ensures that Baxter shall, as the case may be, use commercially
reasonable efforts to obtain as much comparable insurance as available for

28

--------------------------------------------------------------------------------


the Insurance Amount. In the event Baxter or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any Person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Baxter
assume the obligations set forth in this Section 10.5. The provisions of this
Section 10.5 are intended to be for the benefit of and shall be enforceable by,
each such officer and director and his or her heirs and representatives. As
provided in Section 11.4, any amount ELL or Edwards AG is required to pay to any
BKK Group Member as an indemnity under this Agreement is reduced to the extent
Baxter or BKK receives insurance proceeds from the above coverage, but only to
the extent such proceeds are actually received by Baxter or BKK.

        10.6    Pre-Bunkatsu Date Insurance Claims Administration.    ELL
acknowledges that Baxter and BKK have and will continue to experience losses and
receive claims that are, or might be, covered by one or more Baxter Insurance
Policies, and prior to the Bunkatsu Date will make decisions and commitments
regarding the administration of such claims, including reaching agreements and
stipulations regarding such claims (collectively, "Pre-Bunkatsu Date Claims
Administration"). ELL covenants not to contest or challenge in any manner any
action taken by Baxter or BKK prior to the Bunkatsu Date in connection with or
relating to Pre-Bunkatsu Date Claims Administration, or to interfere with the
performance of any agreement, commitment or stipulation so made by Baxter or BKK
in connection with or relating to Pre-Bunkatsu Date Claims Administration.

        10.7    Post-Bunkatsu Date Insurance Claims Administration.    Baxter
shall have the primary right, responsibility and authority for claims
administration and financial administration of claims that relate to or affect
the Baxter Insurance Policies. Upon notification by ELL of a claim relating to
ELL or an Affiliate thereof under one or more of the Baxter Insurance Policies,
BKK shall, and BKK ensures that Baxter shall, as the case may be, cooperate with
ELL in asserting and pursuing coverage and payment for such claim by the
appropriate insurance carrier(s). In asserting and pursuing such coverage and
payment for claims valued at less than U.S. $25,000, BKK and ELL agree that
Baxter shall have sole power and authority to make binding decisions,
determinations, commitments and stipulations on its own behalf and on behalf of
ELL, which decisions, determinations, commitments and stipulations shall be
final and conclusive if made to maximize the overall economic benefit of the
Baxter Insurance Policies. In asserting and pursuing such coverage and payment
for claims valued at more than U.S. $25,000, BKK and ELL agree that Baxter shall
not have the power or authority to make binding decisions, determinations,
commitments and stipulations on its own behalf and on behalf of ELL without the
prior written consent of ELL. ELL assumes responsibility for, and shall pay to
the appropriate insurance carriers or otherwise, any premiums,
retrospectively-rated premiums, defense costs, indemnity payments, deductibles,
retentions or other charges (collectively, "Insurance Charges"), whenever
arising, which shall become due and payable under the terms and conditions of
any applicable Baxter Insurance Policy in respect of any liabilities, losses,
claims, actions or occurrences, whenever arising or becoming known, involving or
relating exclusively to any of the assets, businesses, operations or liabilities
of the Japanese Edwards Business, whether the same relate to the period prior
to, on or after the Bunkatsu Date; provided, however, BKK and Baxter have acted
in accordance with the terms and conditions contained herein. To the extent that
the terms of any applicable Baxter Insurance Policy provide that Baxter shall
have an obligation to pay or guarantee the payment of any Insurance Charges
relating to ELL, Baxter shall be entitled to demand that ELL make such payment
directly to the Person or any of its Affiliates entitled thereto, subject to the
terms and conditions contained herein. In connection with any such demand, BKK
ensures that Baxter shall submit to ELL a copy of any invoice received by Baxter
pertaining to such Insurance Charges together with appropriate supporting
documentation, to the extent available. In the event that ELL fails to pay any
such Insurance Charges when due and payable, in accordance with the terms and
conditions contained herein, whether at the request of the party entitled to
payment or upon demand by Baxter, Baxter may (but shall not be required to) pay
such insurance charges for and on behalf of ELL and, thereafter,

29

--------------------------------------------------------------------------------


ELL shall forthwith reimburse Baxter for such payment. Subject to the other
provisions of this Article X, the retention by Baxter of the Baxter Insurance
Policies and the responsibility for claims administration and financial
administration of such policies are in no way intended to limit, inhibit or
preclude any right of ELL, Baxter or any other insured to insurance coverage for
any claims insured under the Baxter Insurance Policies.

        10.8    Non-Waiver of Rights to Coverage.    An insurance carrier that
otherwise would be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto, or, solely by virtue of the provisions of
this Article X, have any subrogation rights with respect thereto, it being
expressly understood and agreed that no insurance carrier or any third-party
shall be entitled to a windfall (i.e., a benefit they would not be entitled to
receive had the Kaisha Bunkatsu not occurred or in the absence of the provisions
of this Article X) by virtue of the provisions hereof.

        10.9    Scope of Affected Policies of Insurance.    The provisions of
this Article X relate solely to matters involving liability, casualty and
workers' compensation insurance, and shall not be construed to affect any
obligation of or impose any obligation on the parties with respect to any life,
health and accident, dental or medical insurance policies applicable to any of
the officers, directors, employees or other representatives of the parties or
their Affiliates.


ARTICLE XI
INDEMNIFICATION


        11.1    Indemnification by ELL.    From and after the Bunkatsu Date, ELL
and Edwards AG shall, on a joint and several basis, indemnify and hold harmless
each BKK Group Member from and against any and all Losses and Expenses incurred
or suffered by such BKK Group Member in connection with, relating to, arising
out of or due to, directly or indirectly, any of the following items:

        (a)  the Japanese Edwards Business as conducted on or at any time prior
to or after the Closing Date (other than Excluded Liabilities);

        (b)  the Bunkatsu Assets;

        (c)  the Bunkatsu Liabilities;

        (d)  the breach by ELL or Edwards AG of any covenant, agreement,
representation or warranty set forth in this Agreement, regardless of when or
where the loss, claim, accident, occurrence, event or happening giving rise to
the Expense or Loss took place, or whether any such loss, claim, accident,
occurrence, event or happening is known or unknown, or reported or unreported;

        (e)  the employee benefits provided or the actions taken or omitted to
be taken with respect thereto in connection with this Agreement or otherwise
relating to the provision of employee benefits to Transferred Employees, their
beneficiaries, alternate payees or any other person claiming benefits through
them (except to the extent such Expenses or Losses are specifically allocated to
BKK pursuant to the terms hereof), including Expenses or Losses arising in
connection with (i) ELL's reduction, elimination or failure to provide any
benefit accrued by its employees (including benefits accrued prior to the
Bunkatsu Date) and (ii) the transfer of account balances and accrued benefits as
described in Section 9.4 where such Expenses or Losses are incurred as a result
of any act or omission by ELL (or a representative of ELL);

        (f)    any claim by any Transferred Employee, including any claim
resulting from the termination of any employment contract between ELL and any
Transferred Employee; provided, that such indemnification obligation shall not
apply to (i) any claim by any TSC Employee arising prior to June 1, 2002;
(ii) any claim by any New Edwards Business Employee arising prior to the
Bunkatsu Date; (iii) any claim for actions that occurred prior to the Bunkatsu
Date and are

30

--------------------------------------------------------------------------------




attributable to the willful misconduct or gross negligence of employees,
officers or directors of the Retained Business; or (iv) any claim by any
Transferred Employee resulting from a breach of BKK's obligations under the
Kaisha Bunkatsu Procedure of the Japanese Commercial Code;

        (g)  any claim by any BKK Employee for actions that occurred prior to
the Bunkatsu Date and are attributable to the willful misconduct or gross
negligence of employees, officers or directors working primarily for the
Japanese Edwards Business; and

        (h)  the liabilities to any creditor of any ELL business other than the
Japanese Edwards Business to whom the written notice required to be sent by ELL
in accordance with the Kaisha Bunkatsu Procedure of the Japanese Commercial Code
was not sent by ELL to any such creditor.

        11.2    Indemnification by BKK.    From and after the Bunkatsu Date, BKK
and BHL shall, on a joint and several basis, indemnify and hold harmless each
ELL Group Member from and against any and all Losses and Expenses incurred or
suffered by such ELL Group Member in connection with, relating to, arising out
of or due to, directly or indirectly, any of the following items:

        (a)  the business (other than the Japanese Edwards Business) conducted
by BKK on or at any time prior to or after the Bunkatsu Date;

        (b)  the assets owned by BKK (other than the Bunkatsu Assets);

        (c)  the Liabilities (including the Excluded Liabilities) of BKK other
than the Bunkatsu Liabilities;

        (d)  the breach by BKK or BHL of any covenant, agreement, representation
or warranty set forth in this Agreement, regardless of when or where the loss,
claim, accident, occurrence, event or happening giving rise to the Expense or
Loss took place, or whether any such loss, claim, accident, occurrence, event or
happening is known or unknown, or reported or unreported;

        (e)  any claim by any creditor of BKK who is a creditor of BKK as of the
Bunkatsu Date for Liabilities (excluding the Bunkatsu Liabilities) incurred by
ELL as a result of any failure of BKK to provide any such creditor with written
notice as required in accordance with the Kaisha Bunkatsu Procedure of the
Japanese Commercial Code, including but not limited to any such claim by any
plaintiff involved in any Action related to the pending litigation described on
Schedule 5.1(vii); and

        (f)    (i) any claim by any TSC Employee arising prior to June 1, 2002;
(ii) any claim by any New Edwards Business Employee arising prior to the
Bunkatsu Date; (iii) any claim by any Transferred Employee for actions that
occurred prior to the Bunkatsu Date and are attributable to the willful
misconduct or gross negligence of the employees, officers or directors of the
Retained Business; or (iv) any claim by any Transferred Employee resulting from
a breach of BKK's obligations under the Kaisha Bunkatsu Procedure of the
Japanese Commercial Code.

        11.3    Applicability of and Limitation on Indemnification.    

        (a)  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE INDEMNITY OBLIGATIONS
UNDER THIS ARTICLE XI SHALL APPLY NOTWITHSTANDING ANY INVESTIGATION MADE BY OR
ON BEHALF OF ANY INDEMNIFIED PARTY AND SHALL APPLY WITHOUT REGARD TO WHETHER THE
LOSS, LIABILITY, CLAIM, DAMAGE, COST OR EXPENSE FOR WHICH INDEMNITY IS CLAIMED
HEREUNDER IS BASED ON STRICT LIABILITY, ABSOLUTE LIABILITY OR ARISES AS AN
OBLIGATION FOR CONTRIBUTION.

        (b)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO
EVENT SHALL BHL AND BKK BE LIABLE TO ANY ELL GROUP MEMBER, OR EDWARDS AG AND ELL
BE LIABLE TO ANY BKK GROUP MEMBER, UNDER THIS

31

--------------------------------------------------------------------------------




AGREEMENT FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, INCLUDING LOSS OF ANTICIPATED PROFITS OR LOSS OR DIMINUTION OF
REVENUES, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR
OTHERWISE, EXCEPT TO THE EXTENT THAT SUCH LIABILITY HAS BEEN ASSERTED BY A THIRD
PARTY AGAINST A PARTY ENTITLED TO INDEMNIFICATION HEREUNDER.

        11.4    Adjustment of Indemnifiable Losses.    

        (a)  The amount that either party (an "Indemnifying Party") is required
to pay to any Person entitled to indemnification hereunder (an "Indemnified
Party") shall be reduced (including retroactively) by any Insurance Proceeds and
other amounts actually recovered by or on behalf of such Indemnified Party in
reduction of the related Expense or Loss. If an Indemnified Party receives a
payment (an "Indemnity Payment") required by this Agreement from an Indemnifying
Party in respect of any Expense or Loss and subsequently actually receives
insurance proceeds or other amounts in respect of such Expense or Loss, then
such Indemnified Party shall pay to the Indemnifying Party a sum equal to the
lesser of (i) the amount of such Insurance Proceeds or other amounts actually
received or (ii) the net amount of Indemnity Payments actually received
previously. The Indemnified Party agrees that the Indemnifying Party shall be
subrogated to such Indemnified Party under any insurance policy.

        (b)  An insurer who otherwise would be obligated to pay any claim shall
not be relieved of the responsibility with respect thereto, or, solely by virtue
of the indemnification provisions hereof have any subrogation rights with
respect thereto, it being expressly understood and agreed that no insurer or any
other third-party shall be entitled to a "windfall" (i.e., a benefit he or she
would not be entitled to receive in the absence of the indemnification
provisions) by virtue of the indemnification provisions hereof.

        11.5    Procedures for Indemnification of Third Party Claims.    

        (a)  If any third-party shall make any claim or commence any arbitration
proceeding or suit (collectively, a "Third Party Claim") against any one or more
of the Indemnified Parties with respect to which an Indemnified Party intends to
make any claim for indemnification against ELL or Edwards AG under Section 11.1
or against BHL or BKK under Section 11.2, such Indemnified Party shall promptly
give written notice to the Indemnifying Party describing such Third Party Claim
in reasonable detail, and the following provisions shall apply. Notwithstanding
the foregoing, the failure of any Indemnified Party to provide notice in
accordance with this Section 11.5(a) shall not relieve the related Indemnifying
Party of its obligations under this Article XI except to the extent that such
Indemnifying Party is actually prejudiced by such failure to provide notice.

        (b)  The Indemnifying Party shall have the right to assume the defense
of any such Third Party Claim. If the Indemnifying Party elects not to conduct
and control the defense of such Third Party Claim, the Indemnified Party shall
have the right to defend, contest, settle or compromise such Third Party Claim
in the exercise of its exclusive discretion subject to the provisions of
Section 11.5(c) and the Indemnifying Party shall, upon request from any of the
Indemnified Parties, promptly pay to such Indemnified Parties in accordance with
the other terms of this Section 11.5(b) the amount of any Expense or Loss
resulting from their liability to the third-party claimant. If the Indemnifying
Party assumes the defense of the Third Party Claim, the Indemnifying Party shall
have the right to undertake, conduct and control, through counsel reasonably
acceptable to the Indemnified Party, and at its sole expense, the conduct and
settlement of such Third Party Claim, and the Indemnified Party shall cooperate
with the Indemnifying Party in connection therewith, provided that (i) the
Indemnifying Party shall not thereby permit any lien, encumbrance or other
adverse charge to thereafter attach to any asset of any Indemnified Party;
(ii) the Indemnifying Party shall not thereby permit any injunction against any
Indemnified Party; (iii) the Indemnifying Party shall permit the Indemnified
Party and counsel chosen by the Indemnified Party and

32

--------------------------------------------------------------------------------

reasonably acceptable to the Indemnifying Party to monitor such conduct or
settlement and shall provide the Indemnified Party and such counsel with such
information regarding such Third Party Claim as either of them may reasonably
request (which request may be general or specific), but the fees and expenses of
such counsel (including allocated costs of in-house counsel and other personnel)
shall be borne by the Indemnified Party unless (A) the Indemnifying Party and
the Indemnified Party shall have mutually agreed to the retention of such
counsel or (B) the named parties to any such Third Party Claim include the
Indemnified Party and the Indemnifying Party and in the reasonable opinion of
counsel to the Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or likely conflicts of interest
between them, in either of which cases the reasonable fees and disbursements of
counsel for such Indemnified Party (including allocated costs of in-house
counsel and other personnel) shall be reimbursed by the Indemnifying Party to
the Indemnified Party; and (iv) the Indemnifying Party shall agree promptly to
reimburse to the extent required under this Article XI the Indemnified Party for
the full amount of any Expense or Loss resulting from such Third Party Claim and
all related expenses incurred by the Indemnified Party. In no event shall the
Indemnifying Party, without the prior written consent of the Indemnified Party,
settle or compromise any claim or consent to the entry of any judgment that does
not include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party a release from all Liability in respect of
such claim.

        If the Indemnifying Party shall not have undertaken the conduct and
control of the defense of the Third Party Claim as provided above, the
Indemnifying Party shall nevertheless be entitled through counsel chosen by the
Indemnifying Party and reasonably acceptable to the Indemnified Party to monitor
the conduct or settlement of such claim by the Indemnified Party, and the
Indemnified Party shall provide the Indemnifying Party and such counsel with
such information regarding such Third Party Claim as either of them may
reasonably request (which request may be general or specific), but all costs and
expenses incurred in connection with such monitoring shall be borne by the
Indemnifying Party.

        (c)  So long as the Indemnifying Party is contesting any such Third
Party Claim in good faith, the Indemnified Party shall not pay or settle any
such Third Party Claim. Notwithstanding the foregoing, the Indemnified Party
shall have the right to pay or settle any such Third Party Claim, provided that
in such event the Indemnified Party shall waive any right to indemnity therefor
by the Indemnifying Party, and no amount in respect thereof shall be claimed as
an Expense or a Loss under this Section 11.5(c).

        If the Indemnifying Party shall have undertaken the conduct and control
of the defense of any Third Party Claim as provided above, the Indemnified
Party, on not less than 30 days prior written notice to the Indemnifying Party,
may make settlement (including payment in full) of such Third Party Claim and
such settlement shall be binding upon the parties for the purposes hereof,
unless within said 30-day period the Indemnifying Party shall have requested the
Indemnified Party to contest such Third Party Claim at the expense of the
Indemnifying Party. In such event, the Indemnified Party shall promptly comply
with such request and the Indemnifying Party shall have the right to direct the
defense of such claim or any litigation based thereon subject to all the
conditions of Section 11.5(b). Notwithstanding anything in this Section 11.5(c)
to the contrary, if the Indemnified Party, in the belief that a claim may
materially and adversely affect it other than as a result of money damages or
other money payments, advises the Indemnifying Party that it has determined to
settle a claim, the Indemnified Party shall have the right to do so at its own
cost and expense, without any requirement to contest such claim at the request
of the Indemnifying Party, but without any right under the provisions of this
Section 11.5(c) for indemnification by the Indemnifying Party.

        11.6    Procedures for Indemnification of Direct Claims.    Any claim
for indemnification on account of an Expense or a Loss made directly by the
Indemnified Party against the Indemnifying Party and

33

--------------------------------------------------------------------------------


that does not result from a Third Party Claim shall be asserted by written
notice from the Indemnified Party to the Indemnifying Party specifically
claiming indemnification hereunder. Such Indemnifying Party shall have a period
of 30 business days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-business-day
period, such Indemnifying Party shall be deemed to have accepted responsibility
to make payment and shall have no further right to contest the validity of such
claim. If such Indemnifying Party does respond within such 30-business-day
period and rejects such claim in whole or in part, such Indemnified Party shall
be free to pursue resolution as provided in Article XI.

        11.7    Remedies Cumulative.    The remedies provided in this Article XI
shall be cumulative and, subject to the provisions of Article XII below, shall
not preclude assertion by an Indemnified Party of any other rights or the
seeking of any and all other remedies against any Indemnifying Party.


ARTICLE XII
DISPUTE RESOLUTION


        12.1    General.    Any dispute arising out of or relating to this
Agreement, or any other agreement entered into in connection herewith, shall be
solved in accordance with the procedures specified in this Article XII which
shall be the sole and exclusive procedures for the resolution of any such
disputes.

        12.2    Escalation.    The parties will attempt in good faith to resolve
expeditiously any dispute, claim or controversy arising out of or relating to
the execution, interpretation and performance of this Agreement, or any other
agreement entered into in connection herewith, (including the validity, scope
and enforceability of this arbitration provision) promptly by negotiations
between executives who have authority to settle the controversy and who are at a
higher level of management than the persons with direct responsibility for the
administration of this Agreement, or any such other agreement entered into in
connection herewith. Either party may give the other party written notice (an
"Escalation Notice") of any dispute not resolved in the normal course of
business. Within fifteen days after delivery of the Escalation Notice, the
receiving party shall submit to the other a written response. The Escalation
Notice and the response thereto shall include (a) a statement of each party's
position and a summary of arguments supporting that position, and (b) the name
and title of the executive who will represent that party and of any other person
who will accompany the executive. Within 30 days after delivery of the
Escalation Notice, the executives of both parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute. All reasonable requests for
information made by one party to the other will be honored. All negotiations
pursuant to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence.

        12.3    Arbitration.    Any dispute, claim or controversy arising out of
or relating to this Agreement, or any other agreement entered into in connection
herewith, or the breach, termination or validity of this Agreement, or any other
agreement entered into in connection herewith, which has not been resolved by
the specified non-binding procedure set forth in Section 12.2 within 90 days of
the date of delivery of the Escalation Notice shall be settled by binding
arbitration in accordance with the CPR Non-Administered Arbitration Rules in
effect on the date of this Agreement, by three independent and impartial
arbitrators, none of whom shall be appointed by either party. The arbitration
shall be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, as the
same may be amended from time to time, and judgment upon the award rendered by
the arbitrators may be entered by any court having jurisdiction thereof. The
place of the arbitration shall be Lake County, Illinois or Orange County,
California, and shall be determined by the party that initiated the dispute
resolution process. The arbitrators may award attorneys' fees in their
discretion. Otherwise, the arbitrators are not empowered to award damages in
excess of compensatory damages, and each party hereby irrevocably waives any
right to recover such damages.

34

--------------------------------------------------------------------------------




        12.4    Procedures.    The parties may request limited discovery in
accordance with the Federal Rules of Civil Procedure of the United States (the
"F.R.C.P.") for a period of 120 days after the initiation of the arbitration
process. All issues regarding compliance with discovery requests shall be
decided by the arbitrators pursuant to the F.R.C.P. The parties agree that the
recipient of a discovery request shall have 10 business days after the receipt
of such request to object to any or all portions of such request and shall
respond to any portions of such request not so objected within 30 business days
of the receipt of such request. All objections shall be in writing and shall
indicate the reasons for such objections. The objecting party shall ensure that
all objections and responses are received by the other party within the above
time periods; failure to comply with the specified time period shall be
addressed as set forth in F.R.C.P. 37. Any party seeking to compel discovery
following receipt of an objection shall file with the other party and the
arbitrators a motion to compel, including a copy of the initial request and the
objection. The arbitrators shall allow 10 business days for the responses to the
motion to compel before ruling. Claims of privilege and other objections shall
be determined as they would be in United States federal court in a case applying
Illinois law. The arbitrators may grant or deny the motion to compel, in whole
or in part, concluding that the discovery request is or is not appropriate under
the circumstances, taking into account the needs of the parties and the
desirability of making discovery expeditious and cost-effective. The statute of
limitations of the State of Illinois applicable to the commencement of a lawsuit
shall apply to the date of initial written notification of a dispute and shall
be extended until commencement of arbitration if all interim deadlines have been
complied with by the notifying party.

        12.5    Injunctive Relief.    Nothing contained in this Article XII
shall prevent either party from resorting to judicial process if injunctive or
other equitable relief from a court is necessary to prevent serious and
irreparable injury to one party or to others. The use of arbitration procedures
will not be construed under the doctrine of laches, waiver or estoppel to affect
adversely either party's right to assert any claim or defense.


ARTICLE XIII
INTELLECTUAL PROPERTY


        13.1    Grant of License.    

        (a)  The Baxter Parties and their Affiliates hereby grant to ELL and its
Affiliates, and ELL hereby accepts on behalf of itself and its Affiliates, a
perpetual, nonexclusive, fully paid-up license to use and otherwise practice in
Japan the Intellectual Property set forth on Schedule 13.1. Any Intellectual
Property actually licensed pursuant to this Section 13.1 shall be deemed to be
"Licensed Intellectual Property." Schedule 13.1 contains a listing of the
Intellectual Property licensed by the Baxter Parties and their Affiliates to ELL
and its Affiliates hereunder. The parties acknowledge that Schedule 13.1 may be
amended with the prior written consent of BKK and ELL, as necessary, to include
additional Intellectual Property that the Japanese Edwards Business is deemed to
be actually using as of the Bunkatsu Date or to exclude any Intellectual
Property that the Japanese Edwards Business is not deemed to be actually using
as of the Bunkatsu Date.

        (b)  On the earlier of (x) October 1, 2003 and (y) the date either BKK
or ELL issues notice to the other party to terminate the Information Technology
Services as provided in Schedule I (B) of the Transition Services Agreement, BKK
shall deliver to ELL a full and complete copy of a package of (i) the
J.D.Edwards ("JDE") software used in the conduct of the Japanese Edwards
Business and the business of BKK prior to the Bunkatsu Date, and all associated
interfaces, modifications, customizations and add-ons; (ii) the entire JDE
database current as of the date of such delivery; and (iii) all other software
applications listed in Schedule 13.1. Upon the termination or expiration of the
Information Technology Services as provided in Schedule I (B) of the Transition
Services Agreement, BKK shall promptly deliver to ELL an updated full and
complete copy of (x) the entire JDE database current as of the date of such
delivery, and (y) any updates to any of the software applications delivered
pursuant to clause (i) and (iii) of this paragraph.

35

--------------------------------------------------------------------------------




        (c)  BKK and ELL agree that as of the Bunkatsu Date, each of BKK and ELL
shall be the sole and exclusive owner of all right, title and interest in its
respective data contained in the JDE database. Possession or delivery by BKK and
ELL of data relating exclusively to the other party shall not be interpreted or
construed as a license for the other party to use such data and, for the
avoidance of doubt, the parties hereby expressly acknowledge and agree that any
such data is outside the scope of the license granted by this Article 13. BKK
and ELL agree that all data of the other party contained in the JDE database and
all updates thereto shall be treated as confidential information and subject to
the terms and conditions of Section 14.12 of this Agreement.

        (d)  ELL and its Affiliates acknowledge that, subject to the foregoing
license, the Baxter Parties and its Affiliates, as the case may be, are the sole
and exclusive owner of all right, title and interest in and to the Licensed
Intellectual Property. ELL and its Affiliates agree that they will do nothing
inconsistent with the Baxter Parties' and their Affiliates' ownership of, or
right in, the Licensed Intellectual Property.

        (e)  Except for the warranties and representations expressly provided
for in this Agreement, BKK and its Affiliates do not provide any warranties and
representations regarding any of the Licensed Intellectual Property.

        (f)    ELL and its Affiliates shall not, under any circumstances
whatsoever have any claim against BKK or its Affiliates in connection with the
Licensed Intellectual Property for damage whether consequential or otherwise
arising from loss of profits or from any other cause.

        13.2    Use by ELL of Baxter Parties' Trademarks.    ELL and its
Affiliates shall not use the name "Baxter" or any related or similar trade
names, service marks or logos to the extent the same incorporate the name
"Baxter" or any variation thereof (collectively, the "Baxter Marks"), except as
provided below:

        (a)  The Baxter Parties and their Affiliates hereby grant to ELL and its
Affiliates a nonexclusive, royalty-free, fully paid-up right and license to use
the Baxter Marks in Japan, but only to the extent such Baxter Marks appear on
Edwards Products that are (i) in the chain of distribution as of the Bunkatsu
Date or (ii) included in the inventory transferred to ELL in connection with the
Kaisha Bunkatsu.

        (b)  The parties agree that ELL and its Affiliates shall have such
rights to the Baxter Marks in Japan for as long as necessary to allow all
Edwards Products in the inventory transferred to ELL and Edwards Products in the
chain of distribution on the Bunkatsu Date to reach their end-users; provided,
however, the license granted herein shall not extend beyond the stated
expiration date of any such Edwards Product and all such use of the Baxter Marks
shall be in accordance with any Baxter trademark usage guidelines made known to
ELL.

        (c)  Any use of the Baxter Marks by ELL or its Affiliates pursuant to
the above terms and conditions shall inure to the benefit of the Baxter Parties
and their Affiliates and shall be in the same form as existed prior to the
Bunkatsu Date.

        (d)  Any use of the Baxter Marks by ELL or its Affiliates shall indicate
that the Baxter Parties and their Affiliates are the owner of the Baxter Marks
and that such use is pursuant to a license from the Baxter Parties and their
Affiliates, to the extent the Edwards Products referenced in subsection (a) of
this Section 13.2 already bear such indications or such indications are
consistent with past practice.

        (e)  ELL and its Affiliates shall do nothing to impair the Baxter
Parties' or their Affiliate's rights in the Baxter Marks. ELL and its Affiliates
shall inform BKK promptly of any infringement of the Baxter Marks of which ELL
receives notification.

36

--------------------------------------------------------------------------------





ARTICLE XIV
GENERAL PROVISIONS


        14.1    Notices.    All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
when delivered personally, or when sent by registered or certified mail or by
private courier or facsimile transmission (provided that in the case of
facsimile transmission, a confirmation copy of the notice shall be delivered by
hand or sent by courier within two days of transmission) addressed as follows:

If to ELL, to:

Edwards Lifesciences Limited
Rokubancho 2-8, Chiyoda-ku
Tokyo 102-0085 Japan
Attention: Chairman and Representative Director
Facsimile: 813-5213-5802

with a copy to:

Edwards Lifesciences Corporation
One Edwards Way
Irvine, California 92614
USA
Attention: Vice President and Associate General Counsel
Facsimile: 949-250-6885

If to BKK, to:

Baxter Limited
4, Rokubancho, Chiyoda-ku
Tokyo 102-8468 Japan
Attention: President and Representative Director
Facsimile: 813-5213-5998

with a copy to:

Baxter International Inc.
One Baxter Parkway
Deerfield, Illinois 60015
USA
Attention: International Counsel
Facsimile: 847-948-2450

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

        14.2    Successors and Assigns.    

        (a)  Either party may assign any of its rights under this Agreement, but
no such assignment shall relieve such party of its obligations hereunder.

        (b)  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns. The successors
and permitted assigns hereunder shall include without limitation, in the case of
ELL, any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise). Except to the extent otherwise provided in
Section 10.5 or Article XI, nothing in this Agreement, expressed or implied, is
intended or shall be construed to confer upon any Person other than the parties
and successors and assigns permitted by this Section 14.2 any right, remedy or
claim under or by reason of this Agreement.

37

--------------------------------------------------------------------------------




        14.3    Access to Records after Closing.    

        (a)  For a period of ten years after the Closing Date, BKK and its
representatives shall have reasonable access to all of the books and records of
the Japanese Edwards Business transferred to ELL hereunder to the extent that
such access may reasonably be required by BKK in connection with matters
relating to or affected by the operations of the Japanese Edwards Business prior
to the Closing Date. Such access shall be afforded by ELL upon receipt of
reasonable advance notice and during normal business hours. BKK shall be solely
responsible for any costs or expenses incurred by it pursuant to this
Section 14.3(a). If ELL shall desire to dispose of any of such books and records
prior to the expiration of such ten-year period, ELL shall, prior to such
disposition, give BKK a reasonable opportunity, at BKK's expense, to segregate
and remove such books and records as BKK may select.

        (b)  For a period of ten years after the Closing Date, ELL and its
representatives shall have reasonable access to all of the books and records
relating to the Japanese Edwards Business which BKK or any of its Affiliates may
retain after the Closing Date. Such access shall be afforded by BKK and its
Affiliates upon receipt of reasonable advance notice and during normal business
hours. ELL shall be solely responsible for any costs and expenses incurred by it
pursuant to this Section 14.3(b). If BKK or any of its Affiliates shall desire
to dispose of any of such books and records prior to the expiration of such
ten-year period, BKK shall, prior to such disposition, give ELL a reasonable
opportunity, at ELL's expense, to segregate and remove such books and records as
ELL may select.

        14.4    Entire Agreement; Amendments.    This Agreement, the Bunkatsu
Agreement, and the Exhibits and Schedules referred to herein and therein, and
the documents delivered pursuant hereto and thereto, contain the entire
understanding of the parties hereto with regard to the subject matter contained
herein or therein, and supersede all prior agreements, understandings or letters
of intent between or among any of the parties hereto. This Agreement shall not
be amended, modified or supplemented except by a written instrument signed by
the parties hereto. ELL and BKK agree that the references to a separate
agreement by the parties in Section 6.1(3) and Article 12 of the Bunkatsu
Agreement refer solely to this Agreement.

        14.5    Interpretation.    Article titles and headings to sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement. The
Schedules and Exhibits referred to herein shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein.

        14.6    Waivers.    Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

        14.7    Expenses.    Each party will pay all costs and expenses as set
forth on Schedule 14.7.

        14.8    Partial Invalidity.    Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof unless such a construction would be unreasonable.

38

--------------------------------------------------------------------------------


        14.9    Execution in Counterparts.    This Agreement may be executed in
one or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to each of the parties hereto.

        14.10    Choice of Law and Forum.    This Agreement shall be governed by
and construed and enforced in accordance with the substantive laws (except for
any otherwise applicable conflicts of law provisions) of the State of Illinois
and the federal laws of the United States of America applicable therein, as
though all acts and omissions related hereto occurred in Illinois. Subject to
Article XII, any lawsuit arising from or related to this Agreement, or any other
agreement entered into in connection herewith, shall be brought only in the
United States District Court for the Northern District of Illinois, the Circuit
Court of Lake County, Illinois, the United States District Court for the Central
District of California or the Superior Court of Orange County, California, and
the specific choice from among the foregoing shall be determined by the party
initiating such lawsuit. To the extent permissible by law, the parties hereby
consent to the jurisdiction and venue of such courts. Each party hereby waives,
releases and agrees not to assert, and agrees to cause its Affiliates to waive,
release and no to assert, any rights such party or its Affiliates may have under
any foreign law or regulation that would be inconsistent with the terms of this
Agreement, or any other agreement entered into in connection herewith, as
governed by Illinois law.

        14.11    Survival of Obligations.    All representations, warranties,
covenants and obligations contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement.

        14.12    Confidentiality.    Each of the Baxter Parties and Edwards
Parties shall use reasonable efforts, consistent with its standard policies with
respect to the preservation and disclosure of confidential information
concerning itself, to keep confidential and, without the prior written consent
of the party to whom the information relates, not to disclose to any Person, nor
exploit commercially for its own purposes, any information obtained relating to
the subject matter or performance of this Agreement; provided, however, that any
Baxter Party and Edwards Party may each disclose such information (i) to their
Affiliates for any purpose reasonably incidental to the purposes of this
Agreement and (ii) as is required to be disclosed by law, legal process or the
requirements of any stock exchange. Anything to the contrary contained in the
foregoing notwithstanding, the provisions of Section 14.12 shall not apply to
information:

          (i)  acquired from a third party who is not bound by an obligation of
confidentiality with the disclosing party;

        (ii)  which, prior to or after the date of this agreement, any Baxter
Party and Edwards Party jointly decide to disclose in writing; or

        (iii)  which is or becomes within the public domain (otherwise than
through the fault of the recipient party).

        14.13    Non-waiver of Claims.    The parties acknowledge and agree that
the parties are currently disputing certain matters in respect of, and may have
certain claims under, various other agreements between the parties. The parties
agree to resolve any such disputes and claims outside of this Agreement. The
parties acknowledge and agree that neither the execution nor consummation of
this Agreement shall, in any way, be construed as an admission of any kind, or
as compromising or otherwise affecting the position of any party in any such
dispute, or preclude any party from continuing to assert against the other party
any and all of its rights with respect to any such claims.

        14.14    Currency.    All payments under this Agreement shall be
denominated in Japanese Yen.

* * * * * *

39

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed the day and year first above written.

  BAXTER LIMITED         
 
By:
 
       

--------------------------------------------------------------------------------

Name:    Kyoji Hoshikawa
Title:    Representative Director
 
BAXTER HOLDINGS LIMITED         
 
By:
 
       

--------------------------------------------------------------------------------

Name:    Kyoji Hoshikawa
Title:    Director
 
EDWARDS LIFESCIENCES LIMITED         
 
By:
 
       

--------------------------------------------------------------------------------

Name:    Takashi Tsumori
Title:    Representative Director
 
EDWARDS LIFESCIENCES AG         
 
By:
 
       

--------------------------------------------------------------------------------

Name: Peter Wiget
Title: Chairman
 
By:
 
       

--------------------------------------------------------------------------------

Name: Kieran J. Tuite
Title: Director

--------------------------------------------------------------------------------



QuickLinks


KAISHA BUNKATSU AND STOCK PURCHASE AGREEMENT
KAISHA BUNKATSU AND STOCK PURCHASE AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II BUNKATSU ASSETS AND BUNKATSU LIABILITIES
ARTICLE III KAISHA BUNKATSU OF THE JAPANESE EDWARDS BUSINESS
ARTICLE IV SALE AND PURCHASE OF COMMON STOCK
ARTICLE V REPRESENTATIONS AND WARRANTIES
ARTICLE VI COVENANTS
ARTICLE VII TERMINATION OF OPTION AGREEMENT AND TK AGREEMENT
ARTICLE VIII TERMINATION OF AGREEMENT
ARTICLE IX EMPLOYEES AND EMPLOYEE BENEFIT MATTERS
ARTICLE X INSURANCE MATTERS
ARTICLE XI INDEMNIFICATION
ARTICLE XII DISPUTE RESOLUTION
ARTICLE XIII INTELLECTUAL PROPERTY
ARTICLE XIV GENERAL PROVISIONS
